                       3:17-cv-03268-CSB-EIL # 172            Page 1 of 127
                                                                                                  E-FILED
                                                                     Wednesday, 23 June, 2021 06:05:42 PM
                                                                             Clerk, U.S. District Court, ILCD

                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

 CHARLES PALMER,

                        Plaintiff,

        v.                                                  No. 17-cv-3268

 CITY OF DECATUR, AMY M. WAKS, as
 Special Representative of the ESTATE of                    Judge Colin S. Bruce
 TIM CARLTON, ROGER RYAN, BRIAN
 BELL, ROGER MORVILLE, MICHAEL                              Magistrate Judge Eric I. Long
 APPLEGATE, FRANK HUBBARD, JOE
 PATTON, JEREMY WELKER, STEVE
 CHABAK, and as-yet UNKNOWN
 OFFICERS OF THE DECATUR POLICE
 DEPARTMENT,

                        Defendants.

DEFENDANTS’ JOINT LOCAL RULE 7.1(D)(3) REPLY TO PLAINTIFF’S RESPONSE
               TO MOTION FOR SUMMARY JUDGMENT

       Filed as additional exhibits in support of Defendants’ Motion for Summary Judgment and

in Reply to Plaintiff’s Additional Statement of Facts are the following Exhibits:

                HH – Affidavit and report of Dr. James Upshaw Downs

                II – Affidavit of Thomas G. DiCianni

                JJ – Deposition Transcript of Mort Smith

                KK – National Sun Graph and Twilight Descriptions

                LL – Deposition of Thomas Fedor

                MM – Lucy Davis Report (Exhibit to Davis Deposition, Exhibit N)

                NN – Deposition of Michael Mowen and Exhibit Pages

                OO – Decatur Newspaper Article
                         3:17-cv-03268-CSB-EIL # 172               Page 2 of 127




                                     REPLY TO ADDITIONAL FACTS

        1.       Charles Palmer is innocent of murdering William Helmbacher. Ds’ Ex. B at

165:9¬11, 188:4-11, 213:15-19, 269:9-11; Ds’ Ex. A, Part 3, at Decatur 6077:2-14; Ex. 33 at

Decatur 119; Ex. 35; Ex. 5; Ex. 6; Ex. 115 at Palmer 6765; DSOF94; People v. Palmer, 2021 IL

125621; see also ASOF2.

RESPONSE: Immaterial/Disputed. Defendants’ Motion for Summary Judgment questions

whether plaintiff can produce admissible, non-speculative, credible evidence to create a

triable fact question on his claim that defendants violated his due process or Fourth

Amendment rights, not whether plaintiff is guilty or innocent of the murder of William

Helmbacher. Coleman v. City of Peoria, 925 F.3d 336, 352 (7th Cir. 2019). Nevertheless,

defendants dispute that plaintiff is innocent. (Facts1 #31-32, 50, 85-88)

        2.       Charles Palmer is innocent of burglarizing William Helmbacher. Ds’ Ex. A, Part 3,

at Decatur 6071:4-6073:5; Ds’ Ex. B at 191:10-23; Ex. 33 at Decatur 119; Ex. 35; Ex. 99 at 56:9-

20, 59:8-60:13, 62:5-23, 63:18-65:2, 69:5-71:1; Ex. 98 at ¶12; see also ASOF 1.

RESPONSE: Immaterial/Disputed. Defendants’ Motion for Summary Judgment questions

whether plaintiff can produce admissible, non-speculative, credible evidence to create a

triable fact question on his claim that defendants violated his due process or Fourth

Amendment Rights, not whether plaintiff is guilty or innocent of the burglary of William

Helmbacher’s apartment. Coleman v. City of Peoria, 925 F.3d 336, 352 (7th Cir. 2019).

Nevertheless, defendants dispute that plaintiff is innocent of the burglary. (Facts #23-24, 42-

46).

August 27, 1998: The Day Helmbacher Was Killed

1
 References to “Facts” come from defendants’ Undisputed Material Facts, pages 3 to 18 of the Joint Memorandum
of Law in Support of Defendants’ Motion for Summary Judgment

                                                      2
                      3:17-cv-03268-CSB-EIL # 172           Page 3 of 127




       3.      William Helmbacher's neighbor saw him alive in his living room at approximately

7:50 p.m. on the night he was killed. Ex. 40 at Palmer 5573.

RESPONSE: Immaterial/Disputed. The uncorroborated hearsay report of the 12-year old

girl living next door to Helmbacher is not probative of the issues raised in defendants’

motion.     In addition, it is disputed in that the statement is based solely on inadmissible

hearsay. Plaintiff supports the statement with the bare reference to a police report. A police

report can fall within the business records exception to hearsay, but hearsay contained

within the record is not admissible. For purposes of summary judgment a police report can

be admissible to show its effect on police or why police engaged in some investigative activity,

but it is inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821

F.3d 823, 830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000).

Shores v. Dupps Company, 2020 WL 6302362 (C.D. Ill 2020).

       4.      Defendants Carlton, Bell, Chabak, Ryan, Patton, Hubbard, and Applegate were

aware that a witness saw Helmbacher alive at 7:50 p.m. on the night he was killed. Ex. 40 at Palmer

5573; ASOF 45-51; Resp. to DSOF 13.

RESPONSE: Immaterial/Disputed. The uncorroborated hearsay report of the 12-year old

girl living next door to Helmbacher is not probative of the issues raised in defendants’

motion.     In addition, it is disputed in that the statement is based solely on inadmissible

hearsay. Plaintiff supports the statement with the bare reference to a police report. A police

report can fall within the business records exception to hearsay, but hearsay contained

within the record is not admissible. For purposes of summary judgment a police report can

be admissible to show its effect on police or why police engaged in some investigative activity,

but it is inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821



                                                3
                     3:17-cv-03268-CSB-EIL # 172           Page 4 of 127




F.3d 823, 830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000).

Shores v. Dupps Company, 2020 WL 6302362 (C.D. Ill 2020).

       5.     Helmbacher was employed by a man named Douglas Lee. Lee was a local

businessman, politician, and landlord. Ex. 109 at 109:8-18, 111:21-112: 112:9-113:3, 135:10-19.

He owned a law firm and owned several properties in town. Ex. 109 at 112:9-113:3, 135:10-19.

RESPONSE: Immaterial/Undisputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       6.     Helmbacher worked for Lee at his law firm and helped him collect rent from the

apartment buildings he owned. Ex. 109 at 123:23-124:1, 136:11-137:3, 142:7-9.

RESPONSE: Material/Undisputed.

       7.     Lee owned the building where Helmbacher lived. Ex. 109 at 112:9-113:3.

RESPONSE: Immaterial/Undisputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       8.     In the weeks leading up to Helmbacher's death, Lee and Helmbacher had been in

heated disputes about money. Lee thought Helmbacher was stealing the rent he was collecting. Ex.

109 at 136:11-17; 36:18-137:3; 136:18-137:3; 158:4-12; 162:13-20; Ex. 20 at Decatur 15; Ex. 39

at Decatur 168; Resp. to DSOF 12; Ex. 18 at Decatur 192.

RESPONSE: Immaterial/Disputed.          Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can



                                               4
                      3:17-cv-03268-CSB-EIL # 172        Page 5 of 127




fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.)

       9.      Lee was known to berate Helmbacher about business issues. Ex. 14.

RESPONSE: Immaterial/Disputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.)

       10.     The evening of August 27th, Lee was scheduled to come to Decatur to conduct

business. Ex. 44; Ex. 43; Ex. 47 at Decatur 228.

RESPONSE: Immaterial/Undisputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.




                                                   5
                      3:17-cv-03268-CSB-EIL # 172          Page 6 of 127




       11.     Helmbacher was scheduled to meet with Lee and Kelly Ciota, who was purchasing

an apartment building from Lee. Ciota said he thought it was odd that Lee and Helmbacher did not

come to his residence that evening. Ex. 47 at Decatur 228; Ex. 44; Ex. 43.

RESPONSE: Immaterial/Disputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.)

       12.     Lee had confirmed that he would be coming to Decatur on Thursday to meet with

Helmbacher and Ciota. A note was found in Helmbacher's apartment that said "Kelly, knock hard

I may be in the shower." Ex. 44; Ex. 43; Ex. 47 at Decatur 228.

RESPONSE: Immaterial/Disputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is



                                                6
                      3:17-cv-03268-CSB-EIL # 172            Page 7 of 127




inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.)

       13.     Helmbacher told a friend that he was planning to confront Lee on August 27 about

their money disputes. Ex. 20 at Decatur 15.

RESPONSE: Immaterial/Disputed. Report of a 12-year old girl living next door has no

effect on any of the issues in this case. In addition, it is disputed in that the statement is based

solely on inadmissible hearsay. Plaintiff supports it with a police report, which can be

admissible for purposes of summary judgment for limited purposes. It can be admissible for

purposes of showing its effect on police, why they engaged in some activity that they engaged

in, but it is inadmissible for the truth of the matter asserted. Cairel v. Alderden, 821 F.3d

823, 830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (2000). Shores v. Dupps

Company, 2020 WL 6302362 (C.D. Ill 2020).

Lee's Activity on August 27, 1998
       14.     Lee arrived in Decatur between 8 and 9:30 on August 27, Ex. 17 at Decatur 183;

Ex. 39 at Decatur 167, and went straight to Helmbacher's apartment alone, Ex. 109 at 307:16-

308:6; Ex. 17 at Decatur 183; Ex. 39 at Decatur 167.

RESPONSE: Immaterial/Disputed. Except for mere background, the statement is immaterial

because it is not probative of the issues raised in defendants’ motion for summary judgment.

It is disputed because none of the referenced materials support that Lee arrived in Decatur

between 8:00 and 9:30.

       15.     Lee then left Helmbacher's apartment and went to the home of their associate Joe

Moyer. Ex. 109 at 308:22-310:4.



                                                 7
                     3:17-cv-03268-CSB-EIL # 172          Page 8 of 127




RESPONSE: Immaterial/Undisputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       16.    Lee and Moyer chatted outside Moyer's apartment for somewhere between 10

minutes and an hour. Ex. 16 at Decatur 160; Ex. 17 at Decatur 183, Ex. 18 at Decatur 189; Ex. 39

at Decatur 167; Ex. 41 at Decatur 180.

RESPONSE: Immaterial/Disputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.)

       17.    They went to Helmbacher's apartment and knocked on the door, but got no answer.

Ex. 16 at Decatur 160; Ex. 18 at Decatur189.

RESPONSE: Immaterial/Undisputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.




                                               8
                        3:17-cv-03268-CSB-EIL # 172           Page 9 of 127




       18.       Lee and Moyer found Helmbacher's car parked out front. The lights were on and

the front door was locked. Ex. 16 at 160. They peered through the small window in the front door

and saw a half-eaten hamburger on the table. Ex. 16 at 160.

RESPONSE: Material/Undisputed.

       19.       Helmbacher had a drinking problem, Ex. 28 at Decatur 85, and Moyer mentioned

that he thought Helmbacher had passed out from drugs or alcohol. Ex. 109 at 271:21-272:18.

RESPONSE: Immaterial/Disputed.             Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.). Moreover, the deposition reference does not support

the statement.

       20.       Lee and Moyer left to try and collect rent from other apartment buildings. During

those visits, Lee told multiple tenants to no longer give rent money to Helmbacher. Ex. 41 at

Decatur 179; Ex. 38 at Decatur 163.

RESPONSE: Immaterial/Disputed.             Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.



                                                 9
                     3:17-cv-03268-CSB-EIL # 172          Page 10 of 127




Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979 (7th Cir. 2000); Shores v. Dupps

Co., 2020 WL 6302362 (C.D. Ill.).

       21.     One tenant, Tonya Rice, found that Lee was irate and acting "quite strange" when

he knocked on her door around 10:30pm that night. Lee threatened her, "I'm going to cut up your

shit and throw it in the dumpster." Rice had previously been told by Moyer to no longer give rent

money to Helmbacher because he "screwed up the books." Ex. 28.

RESPONSE: Immaterial/Disputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.).

       22.     Around 11:00-11:10 p.m., Lee and Moyer began to worry about Helmbacher, and

so they returned to his apartment. Ex. 16 at 160.



                                                10
                     3:17-cv-03268-CSB-EIL # 172            Page 11 of 127




RESPONSE: Immaterial/Undisputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       23.     Lee had a key to Helmbacher's apartment, Ex. 109 at 114:9-18, and used his key to

unlock the front door. Ex. 19 at Decatur 200; Ex. 41 at Decatur 179; Ex. 18 at Decatur 190.

RESPONSE: Immaterial/Undisputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       24.     Lee and Moyer saw Helmbacher's dead body, severely beaten and covered in blood.

Moyer saw Helmbacher's brain matter on the floor and knew he was dead. Moyer did not touch

Helmbacher's body. Ex. 18 at Decatur 190-191; Ex. 17 at Decatur 184. Neither stepped more than

one or two steps into the apartment. Ex. 16 at 160; Ex. 17 at Decatur 184; Ex. 18 at Decatur 191.

RESPONSE: Material/Undisputed.

       25.     Lee initially pretended not to see the body and called out Helmbacher's name, even

though the body was in plain sight just three feet inside the door. Ex. 24 at Decatur 49; Ex. 16 at

Decatur 160; Ex. 18 at Decatur 190; Ds' Ex. A, Part 2, Decatur 5908: 15-22.

RESPONSE: Immaterial/Disputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is



                                                11
                      3:17-cv-03268-CSB-EIL # 172            Page 12 of 127




inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.)

       26.     Moyer promptly called the police. Ex. 65 at Decatur 0841.

RESPONSE: Material/Undisputed.

The Crime Scene
       27.     The first Decatur Police Department (DPD) officers to arrive at the scene -- Cleary,

Allen, Quehl -- arrived at approximately 11:20pm on August 27, 1998. They found Helmbacher's

body with his legs crossed and interlocked with a table leg. Authorities interpreted this to indicate

a likelihood that the decedent was rolled from his stomach onto his back after being injured.

Helmbacher was only wearing pants and one sock. Ex. 19 at Decatur 200; Ex. 96 at Palmer 15510;

Ex. 65 at Decatur 841.

RESPONSE: Material/Undisputed.

       28.     No rigor mortis was present in Helmbacher's arm. Ex. 19 at Decatur 200.

RESPONSE: Immaterial/Disputed.             Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.)
                                                 12
                      3:17-cv-03268-CSB-EIL # 172            Page 13 of 127




       29.     The sides of Helmbacher's torso appeared to show some early development of livor

mortis. However, livor mortis was not assessed at the crime scene, and the scene photos do not

allow for determining the degree of lividity. Ex. 121 at Filkins 006.

RESPONSE: Immaterial/Undisputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. The statement is disputed in that it is supported only by hearsay.

       30.     Helmbacher had been dead for somewhere between 30 minutes and 2.5 hours. Ex.

121 at Filkins 012.

RESPONSE: Immaterial/Disputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. The statement is disputed in that time of death was as early as 5:20 p.m. (Defs’

Exh HH)

       31.     Helmbacher had been beaten to death with a hammer. Ex. 96 at Palmer 15509,

15516; Ex. 19 at Decatur 200. The killer hit Helmbacher in the forehead with the hammer,

(Material/Undisputed), and then hit Helmbacher repeatedly in the back of the head as he lay face

down on the floor. Ex. 121 at Filkins 9; Ex. 108 at Moses 11 Material/Disputed; the evidence

does not support that the forehead strike was first (Defendants’ Exhibit O, p. 13 of 47, (Doc.

#159-19], 6 of 73). The killer then rolled his body over, laid his arms at his sides, and crossed his

ankles around the table leg. Material, Undisputed, except disputed that the killer laid

Helmbacher’s arms at his side and crossed his ankles – the cited references do not support

that statement. Helmbacher's face and the floor around him were entirely covered in blood. See

generally Ex. 108; Ex. 121 at Filkins 3, 9. (Material/Undisputed)

RESPONSE: See above.



                                                 13
                     3:17-cv-03268-CSB-EIL # 172              Page 14 of 127




       32.     The hammer had blood and hair on the head, (Material/Undisputed) and may have

had the killer's DNA on the handle (Immaterial/Disputed. There was no DNA examination of

the handle, only fingerprinting and three is no factual support for the statement) Ex. 81 at

Palmer (ISP) 25; Ex. 96 at Palmer 15511, 15516; Ex. 19 at Decatur 200; ECF No. 136.

RESPONSE: See above.

       33.     The scene depicted a struggle. Material/disputed. If this statement connotes a

“struggle” in which Helmbacher laid a hand on the killer in any way, it is disputed. Defs’

Exh. D, p. 9 of 47, Doc. # 159-19, p. 12 of 73). Several items were out of place: an empty box of

nails was overturned on the floor and nails were strewn on the floor, Ex. 96 at Palmer 15509; the

right arm of a reclining chair was broken, Ex. 19 at Decatur 201; couch cushions were in disarray,

Ex. 41 at Decatur 182; all kitchen cabinet doors were ajar, Ex. 19 at Decatur 200; and a white

plastic chair was overturned, Ex. 95 at Palmer 15495. (Material/Undisputed).

RESPONSE: See above.

       34.     DPD Officer Welker had responded to a report of burglary Helmbacher's apartment

the night before the murder. Ex. 89; Ex. 41 at Decatur 182.

RESPONSE: Material/Undisputed.

       35.     Officer Welker observed that certain items in Helmbacher's apartment were in a

different condition than they had been when he was there the night before. Specifically, after the

murder, the kitchen cabinets were all ajar and the cushions on both couches were in total disarray.

Ex. 41 at Decatur 182. They had not looked like that the night before. Id.

RESPONSE: Material/Undisputed.

       36.     On a table, officers found two hamburgers: one wrapped inside a McDonalds bag

and the other unwrapped with one bite taken out of it. Ex. 19 at Decatur 201.



                                                14
                     3:17-cv-03268-CSB-EIL # 172            Page 15 of 127




RESPONSE: Material/Undisputed.

       37.     Defendant Ryan arrived at the crime scene at 12:15 a.m. and learned that the door

had been locked before the arrival of Lee and Moyer. Officers observed no signs of forced entry.

Ex. 19 at Decatur 200; Ex. 95 at Palmer 15495; Cleary dep, 64:14-23.

RESPONSE: Material/Undisputed.

       38.     Having been burglarized the day before, Helmbacher had said he was going to make

sure his doors and windows were locked. Ex. 109 at 231:11-21; 132:13-233:2.

RESPONSE: Immaterial/Disputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because it mischaracterizes Lee’s testimony. Lee clarified that

Helmbacher said he would “try to secure the apartment” but that he was “not afraid to be

in Decatur.” (Pltf’s Exh. 109, p. 232-233).

       39.     Defendant Ryan did not process the exterior of the windows anywhere in the

apartment. Ds' Ex. A, Part 2, Decatur 5907: 16-18.

RESPONSE: Immaterial/Undisputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       40.     Though there was a large amount of blood around the body, there were no bloody

footprints or any shoe patterns in the blood. Ds' Ex. A, Part 2, Decatur 5912: 12-22.

RESPONSE: Material/Undisputed.

       41.     There was a blood spatter on the inside of the front door, suggesting that the door

was closed when the attack occurred. Ex. 19 at Decatur 202.

RESPONSE: Material/Undisputed.



                                                15
                     3:17-cv-03268-CSB-EIL # 172            Page 16 of 127




       42.     Defendant Ryan collected three swabs of Helmbacher's blood from the crime scene.

Ex. 1; Ex. 19 at Decatur 201.

RESPONSE: Material/Undisputed.

       43.     Helmbacher's hands were bagged. Ex. 45.

RESPONSE: Material/Undisputed.

       44.     Coroner Michael Day reported that there appeared to be defensive wounds on both

of Helmbacher's arms, bruises on the left shoulder, and around 10-12 wounds to the back and sides

of the head. Ex. 95 at Palmer 15496. The autopsy also revealed that Helmbacher had two bruises

on the knuckles of his middle and pointer fingers. Id. at Palmer 15512.

RESPONSE: Material/Undisputed.

Structure of DPD's Investigative Team
       45.     Detectives in the DPD detective bureau in 1998 would collaborate on homicide

cases, and DPD officers working on a case together would have daily meetings, briefings, and shift

meetings with the supervisor. Ds' Ex. A, Part 2, at 5931:19-5932:4; Ds' Ex. H at 43:13-44:5.

RESPONSE: Material/Undisputed.

       46.     The detective sergeant was the command officer in charge of most of the day-to-

day interactions with the detectives. Ex. 116 at 34:12-35:22.

RESPONSE: Material/Undisputed.

       47.     The sergeant called meetings to ensure that officers on the case were up to speed

on case leads and other relevant information, and got copies of all reports. Ds' Ex. G at 61:19-21,

111:5-112:22; 150:7-10; Ex. 116 at 62:1-8.

RESPONSE: Material/Undisputed.

       48.     When officers completed their reports, command officers, like the sergeant, would

ask questions and make suggestions. Ex. 66 at 123:18-124:8.
                                                16
                      3:17-cv-03268-CSB-EIL # 172            Page 17 of 127




RESPONSE: Material/Undisputed.

       49.     Detective Tim Carlton was assigned as the lead detective on the Helmbacher case.

Ds' Ex. A, Part 2, at Decatur 5916:3-20; Ds' Ex. G at 84:5-7.

RESPONSE: Material/Undisputed.

       50.     The sergeant supervising the Helmbacher case investigation was Sergeant Chabak.

Chabak reviewed detectives' reports and met with Carlton about developments in the Helmbacher

investigation. Ds' Ex. H at 52:1-15, 94:1-20; Ex. 116 at 34:12-35:22, 62:1-8.

RESPONSE: Material/Undisputed.

       51.     Chabak considered himself a hands-on supervisor and would work with detectives

to assist their investigations. Ds' Ex. H at 112:12-113:1.

RESPONSE: Material/Undisputed.

Early Investigation into Doug Lee
       52.     Lee was interviewed twice on the night of the murder: once at the scene, and once

by Defendant Carlton at police headquarters. Ex. 39 at Decatur 167-168; Ex. 17 at Decatur 183,

185.

RESPONSE: Immaterial/Undisputed.             Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       53.     Reports reflect that Lee explained his version of events as follows: he arrived in

Decatur around 9 or 9:30pm; went straight to Helmbacher's apartment and received no answer at

the door; left to speak with Moyer; returned with Moyer to Helmbacher's apartment again and

knocked but got no answer; collected rent; and then went to Helmbacher's apartment a third time

and entered to find him dead. Ex. 17 at Decatur 183-184; see also Ex. 50 at Decatur 279-280.



                                                 17
                     3:17-cv-03268-CSB-EIL # 172             Page 18 of 127




RESPONSE: Immaterial/Undisputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       54.     When Carlton asked Lee for consent to take his fingerprints, Lee stated that he

wished to have his attorney present and would no longer speak with the officers. Ex. 17 at Decatur

185.

RESPONSE: Immaterial/Undisputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       55.     During the interview, Lee was dressed in soiled and very wrinkled clothing that

looked to officers as if they'd been at the bottom of a hamper, including an oversized dark-gray

knit shirt that buttoned down the front with no collar, and light-colored khaki shorts. Ex. 49 at

Decatur 276.

RESPONSE: Immaterial/Undisputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       56.     Lee told Carlton that he suspected Ray Taylor and his cousin, Charles Palmer, had

been involved in the murder. Ex. 109 at 287:1-14, 288:1-4.

RESPONSE: Immaterial/Disputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because Lee was unsure of what he told the police, and did not even

know plaintiff’s name. He testified, “and I might be confused, maybe I had it [discussion

about suspects] with somebody who I’d had a conversation with somebody that I don’t need



                                               18
                      3:17-cv-03268-CSB-EIL # 172            Page 19 of 127




to disclose [likely his attorney]. I don’t know where that came from. . . .” Pltf’s Exh. 109, at

287, lines 15-20.

       57.     Lee also said that he stopped at a gas station in Plainfield that night around 7:00

p.m., and then drove to Decatur, which took about two or two and a half hours. Ex. 17 at Decatur

183.

RESPONSE: Immaterial/Undisputed.             Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       58.     Carlton reported that Lee showed him a receipt from the gas station establishing

that he purchased basketballs at the Plainfield gas station, at 7:02 pm that night. Ex. 17 at Decatur

183.

RESPONSE: Immaterial/Undisputed.             Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       59.     Lee gave Carlton the receipt. Ex. 109 at 251:2-21; 294:5-295:7; 297:2-7; 298:12-

16.

RESPONSE: Immaterial/Disputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because Lee was uncertain that he gave Carlton the receipt. (Pltf

Exh. 109, p. 251)

       60.     Defendant Carlton did not tag the receipt into evidence or attach it to the report. Ex.

17 at Decatur 183.




                                                 19
                     3:17-cv-03268-CSB-EIL # 172           Page 20 of 127




RESPONSE: Immaterial/Disputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.).

       61.     Lee had his own apartment unit in Helmbacher's building. Ex. 50.

RESPONSE: Immaterial/Undisputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       62.     Lee checked into a local Holiday Inn that night rather than staying in his own

apartment in Helmbacher's building. Ex. 48 at Decatur 243; Ex. 50 at Decatur 280.

RESPONSE: Immaterial/Undisputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       63.     The front desk associate from the Holiday Inn recalled Lee wearing a white polo,

blue jean shorts when he checked in, and possibly carrying a black shoulder bag. Ex. 48 at Decatur

243.




                                               20
                     3:17-cv-03268-CSB-EIL # 172           Page 21 of 127




RESPONSE: Immaterial/Disputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.).

       64.     Officers did not observe Lee carrying a black duffle bag earlier that day. Ex. 49 at

Decatur 276.

RESPONSE: Immaterial/Disputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.).




                                                21
                      3:17-cv-03268-CSB-EIL # 172          Page 22 of 127




       65.     The taxi driver who brought Lee to the Holiday Inn described him as wearing a

navy blue shirt and glasses. Ex. 48 at Decatur 0244.

RESPONSE: Immaterial/Disputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.).

DPD Gathers Evidence about Doug Lee's Motive
       66.     Over the weeks following the murder, officers conducted several interviews with

individuals who knew Helmbacher and Lee. On August 28th, Frank Kelly Ciota reported that he

was supposed to have a meeting with Lee and Helmbacher the night of the murder, but neither

showed up at his house. Ciota said he "believes that Lee was also verbally abusive to William" and

described Lee as a "very hot tempered person" who is "easily angered." Ciota also reported that

Lee's wife Julie told him not to make payments to Helmbacher anymore and to deposit payments

directly to their account. Ex. 47 at Decatur 229.

RESPONSE: Immaterial/Disputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can
                                                22
                     3:17-cv-03268-CSB-EIL # 172           Page 23 of 127




fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.).

       67.     DPD learned Lee had paid for much of Helmbacher's law school and one witness

believed Helmbacher was working for Lee to pay him back. Lee was upset with how Helmbacher

was running the building's rent collection operation. Ex. 42 at Decatur 195.

RESPONSE: Immaterial/Disputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.).

       68.     During a second interview on September 9, 1998, Ciota informed Carlton of the

following: Ciota was purchasing an apartment building from Lee, and Lee was purchasing a

building from someone named Behmlander. On August 26th, Lee told Behmlander that he was

struggling financially because Helmbacher was stealing money from him and Lee needed a 6-



                                                23
                     3:17-cv-03268-CSB-EIL # 172          Page 24 of 127




month extension on building payments. Behmlander explained that Lee had lately become

irregular in making his payments. Ex. 27 at Decatur 69.

RESPONSE: Immaterial/Disputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.).

       69.    On September 1, 1998, Carlton and detective Walker interviewed Jane Redenberg,

who had known Lee for 6 years. Ex. 109 at 200:1-15; Ex. 20. Redenberg informed the officers that

she spoke with Helmbacher at approximately 4pm on the day he was killed to discuss her traffic

case. According to Redenberg, Helmbacher was uptight on the phone and seemed more upset than

she had ever encountered him in the three years that she had known him. Ex. 20 at Decatur 15. On

that call, Helmbacher confided to Redenberg that he was upset with Lee because he felt he was

doing 70% of the work at their law office and only getting 30% of the pay. Redenberg encouraged

Helmbacher to confront Lee about the issue. Ex. 20 at Decatur 15. Helmbacher also informed

Redenberg that Lee was coming to stay at his apartment the day of the murder. Ex. 20 at Decatur

17.




                                               24
                     3:17-cv-03268-CSB-EIL # 172           Page 25 of 127




RESPONSE: Immaterial/Disputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.).

       70.     Redenberg also informed the DPD officers that Lee called her sometime around 7-

8 p.m. on August 28, 1998--the day after the murder---and said several things on that call that

concerned her, including: 1) that he would not be himself for the next month because Helmbacher

had committed suicide; 2) that he had found Helmbacher dead in his back bedroom and that

Helmbacher had killed himself with one hammer blow to the head; 3) that actually Helmbacher

could have committed suicide or could have been murdered and that he had been found in his front

room, not the bedroom; 4) that Lee was alone when he found Helmbacher; and 5) that Helmbacher

had not been burglarized. Redenberg was also concerned about Lee's strange behavior over the

last month. He had confided in her that he was seeing a psychiatrist. Ex. 20 at Decatur 17.

RESPONSE: Immaterial/Disputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can



                                                25
                     3:17-cv-03268-CSB-EIL # 172           Page 26 of 127




fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.). The only admissible evidence on the topic came

from Lee’s deposition, where he denied most of the details contained in the statement. Pltf’s

Exh. 109, p. 460-462.

       71.     On September 1, Kris Lewison, Helmbacher's former housemate, reported that: 1)

Helmbacher would often complain about not being paid on time by Lee; 2) Helmbacher lived at

the apartment for free in exchange for not receiving a pay raise that he was entitled to; 3)

Helmbacher would collect rent money and turn it over to Lee when he would come to town; 4)

Lee would visit Helmbacher's apartment at all hours of the day and would use his key to enter

instead of knocking; 5) Helmbacher almost always would lock the front door; and 6) Helmbacher

always kept a hammer by the front door or the front closet, though he never used the hammer, and

kept one or two baseball bats in the house. Ex. 21 at Decatur 23-25.

RESPONSE: Immaterial/Disputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is



                                               26
                     3:17-cv-03268-CSB-EIL # 172         Page 27 of 127




inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.).

       72.    On September 2, 1998, Wonda Davis, who had lived in Helmbacher's building for

4 months reported that Lee would come to Decatur when things were not going well at the

apartment building. Ex. 22 at Decatur 33.

RESPONSE: Immaterial/Disputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.).

       73.    Davis informed DPD that on August 26, 1998, Helmbacher and two other white

men who identified themselves as maintenance men served her an eviction notice for unpaid rent.

She presented a rent receipt showing Helmbacher's signature. Helmbacher did not say anything

and appeared to be afraid. Ex. 22 at Decatur 33-34.

RESPONSE: Immaterial/Disputed.              Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.



                                                27
                    3:17-cv-03268-CSB-EIL # 172          Page 28 of 127




Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.).

       74.    Davis also informed the officer that, on the night of the murder, she arrived home

at 10 p.m. and observed Lee knock on her door three times on her door within the hour. She did

not answer the door. At approximately 10:45 p.m., she heard Lee and another individual

whispering outside her window and saw Lee walk past her bedroom window toward Helmbacher's

apartment. A couple minutes later, she heard a thump like the sound of someone falling in

Helmbacher's apartment, and said it was definitely not the sound of someone knocking. She heard

another thump and what sounded like someone falling down over a table. Ex. 22 at Decatur 35.

RESPONSE: Immaterial/Disputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,




                                              28
                     3:17-cv-03268-CSB-EIL # 172          Page 29 of 127




830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.)

       75.     On September 3, 1998, Carlton re-interviewed Moyer. Moyer explained that he had

no idea Lee was coming to his residence that night and found it surprising and strange that Lee

would come so late without notice. Ex. 24 at Decatur 48. Moyer also expressed concern that Lee

had "set him up as an alibi." Ex. 24 at Decatur 49.

RESPONSE:        Immaterial/Disputed.       Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.)

Defendants Carlton and Bell Search Lee's Car and Seize a Bloody Towel
       76.     When officers arrived at the scene the night of the murder, Lee's blue Plymouth

Reliant K was parked outside in a haphazard manner facing the wrong direction on the curb. The

car was secured as part of the crime scene and was impounded to be towed. Ex. 65 at Decatur 842;

Ex. 50 at Decatur 280.

RESPONSE: Immaterial/Undisputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.
                                                29
                     3:17-cv-03268-CSB-EIL # 172           Page 30 of 127




       77.     On August 31, 1998, Lt. Walker obtained a search warrant of Lee's apartment in

351 W. Macon, and his car. Ex. 49; Ex. 50. That day, Defendants Carlton and Bell searched Lee's

vehicle and seized a pair of brown leather shoes, a balled up set of clothing, and a yellow towel.

Ex. 52; Ex. 50 at Decatur 277.

RESPONSE: Immaterial/Undisputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       78.     Spots of blood were found on the towel that Carlton and Bell took from Lee's trunk.

Ex. 4 at Palmer (FA) 36-43; Ds' Ex. DD, 143:21-144:17; Ex. 2 at Decatur 7065-7066; Ex. 7 at

Palmer 5053; Ex. 114 at Palmer 15304-15306.

RESPONSE: Immaterial/Disputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. The statement is disputed because none of the cited references establish that blood

was found on the towel. Blood was not identified on the towel until sent to Forensic

Analytical Crime Lab (FACL) during this lawsuit.

       79.     The blood on the towel belonged to Lee. Ex. 113 at Palmer 16551.

RESPONSE: Immaterial/Disputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. The statement is disputed because it is based solely on a hearsay report, made by

FACL for purposes of this lawsuit, more than 20 years after the murder investigation.

       80.     Evidence from Lee's car was marked with a biohazard label, which was used for

evidence that had bodily fluid on it (including blood), may have come in contact with a biohazard,




                                               30
                       3:17-cv-03268-CSB-EIL # 172             Page 31 of 127




or that was a sharp object that could cause injury. Ds' Ex. DD, 83:10-84:12; Ds' Ex. G at 81:10-

22; Ex. 114 at Palmer 15302-15305.

RESPONSE: Immaterial/Undisputed.               Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

        81.     Bell and Carlton did not document that the towel was bloody or that they sealed the

package containing items collected from Lee's car with a biohazard sticker.

RESPONSE: Immaterial/Undisputed.               Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. Blood was not identified until the towel was analyzed by FACL during this

lawsuit, more than 20 years after Bell and Carlton obtained it.

        82.     Bell and Carlton reported in the lead sheet that they wanted the towel checked for

blood. Ex. 37 at Leads 152-153. They submitted the bloody towel and other evidence from Lee's

car to the Illinois State Police (ISP) crime lab for forensic analysis, but told them not to test it. Ex.

81 at Palmer (ISP) 27; Ex. 84 at Palmer (ISP) 120.

RESPONSE: Immaterial/Disputed.              Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,



                                                   31
                     3:17-cv-03268-CSB-EIL # 172            Page 32 of 127




830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.) None of the references even support that Bell or

Carlton told the ISP not to test the towel.

       83.     The towel had probative value. Ds' Ex. DD, 148:10-149:21; 162:12 -163:5.

RESPONSE: Immaterial/Disputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. The statement is disputed because the cited reference does not support it.

Suppressed Evidence about Doug Lee
       84.     Carlton obtained video footage from the gas station in Plainfield, where Lee said

he had stopped on his way to Decatur on August 27. The video had a timestamp within a few

minutes on either side of 6:00 p.m. on August 28, the day after Helmbacher was killed. Ex. 25; Ex.

55 at Decatur 615-616.

RESPONSE: Immaterial/Disputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.)

       85.     Carlton wrote a report stating that the footage depicted Lee at the gas station on the

day Helmbacher was killed. Ex. 25; Ex. 55 at Decatur 616.
                                                32
                      3:17-cv-03268-CSB-EIL # 172          Page 33 of 127




RESPONSE: Immaterial/Undisputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       86.     Carlton wrote a report stating that the timestamp on the video was off by 23 hours.

Ex. 25; Ex. 51 at Decatur 281.

RESPONSE: Immaterial/Undisputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       87.     The gas station clerk said she remembered one person purchasing basketballs on

the day Helmbacher was killed and described white, male, early 40s, glasses, short dark hair,

heavy/stocky build, 5'9', dark complexion, possibly Italian, may have worn eyeglasses. She

recalled the man wearing short pants and what she thought was a blue striped tank top. Ex. 25; Ex.

51 at 283; Ex. 55 at Decatur 615.

RESPONSE: Immaterial/Undisputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       88.     Carlton investigated whether Lee may have changed clothing on August 27, 1998.

On September 8, 1998, he spoke with Lee's wife, who said Lee was wearing a navy blue shirt and

white shorts that day. Ex. 26.

RESPONSE: Immaterial/Undisputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.




                                               33
                      3:17-cv-03268-CSB-EIL # 172            Page 34 of 127




       89.     Carlton wrote a report that the gas station surveillance video could be useful to

determine whether Lee had changed clothes on the night of the murder. Ex. 51 at Decatur 281.

RESPONSE: Immaterial/Undisputed.             Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       90.     Carlton noted that because of the quality of the security camera footage, "he was

unable to tell what the subject's clothing was at the time." Ex. 25; Ex. 51 at Decatur 283.

RESPONSE: Immaterial/Disputed.             Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because the cited reports do not support the statement. Carlton

actually wrote “[t]he clothing in the picture appear to be similar to those that he did have on

at the time he reported the murder.” Pltf. Exh. 25.

       91.     Carlton also obtained four photo stills from the surveillance video, which appeared

to show a man inside a convenience store. Ex. 25.

RESPONSE: Immaterial/Undisputed.             Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       92.     Carlton wrote a report stating that he tagged the video and photo stills into evidence.

Ex. 25; Ex. 90.

RESPONSE: Immaterial/Undisputed.             Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       93.     Carlton did not tag the video and photo stills into evidence. Ex. 90.



                                                 34
                       3:17-cv-03268-CSB-EIL # 172           Page 35 of 127




RESPONSE: Immaterial/Disputed. Except for mere background, the statement is immaterial

because it is not probative of the issues raised in defendants’ motion for summary judgment. It is

disputed in that the statement is based solely on inadmissible hearsay. Plaintiff supports the

statement with a bare reference to a police report. A police report can fall within the business

records exception to hearsay, but hearsay contained within it is not admissible. For purposes of

summary judgment hearsay within a police report can be admissible to show its effect on the police

or why police engaged in some activity, but is inadmissible for the truth of the matters asserted

therein. Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v. Dupps Co., 2020

WL 6302362 (C.D. Ill.). Moreover, the cited reference does not even support the statement.

       94.       The video and photo stills were not tagged into evidence until 2012. Ex. 90.

RESPONSE: Immaterial/Disputed.              Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.). Moreover, the cited reference does not even support

the statement.




                                                 35
                     3:17-cv-03268-CSB-EIL # 172           Page 36 of 127




       95.     On September 9, 1998, Carlton requested that the FBI produce still images of the

gas station surveillance video and enhance them to help determine what type of clothing the subject

was wearing. Ex. 87 at Palmer (FBI) 17; Ex. 74.

RESPONSE: Immaterial/Undisputed.              Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       96.     Carlton wrote a cover letter to the FBI's Engineering Section that Lee was a "very

strong suspect" and that "[i]dentifying the clothing Mr. Lee was wearing prior to him reporting the

murder, is vital to this case. It could mean the difference between Mr. Lee being charged for this

murder or him getting off." Ex. 87 at Palmer (FBI) 17.

RESPONSE: Immaterial/Undisputed.              Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       97.     The FBI returned the video, two processed, slow-motion videos, and two types of

photo prints. Ex. 87 at Palmer (FBI) 1-14.

RESPONSE: Immaterial/Undisputed.              Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       98.     Carlton acknowledged that the photos provide no helpful information about Doug

Lee's clothes. Ex. 37 at Lead 195; see also Ex. 87 at Palmer (FBI) 7-14.

RESPONSE: Immaterial/Disputed.               Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary




                                                 36
                     3:17-cv-03268-CSB-EIL # 172           Page 37 of 127




judgment. The cited reference does not support the statement. The entry on the Lead Sheet

(Pltf’s #37) was made by Lt. Todd Walker. Defs’ Exh. H, p. 147.

       99.     Carlton did not disclose his correspondence with the FBI or the gas station video

or prints that the FBI provided. Ex. 63 at 113:4-23; Ex. 70 at 121:10-122:2.

RESPONSE: Immaterial/Disputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because the cited references do not support the statement. Neither

former prosecutors had any memory of the matter. Moreover, the State’s Attorneys did

receive reports of the contact with the FBI. Defs’ Exh. II, p. SDT 839. Police are only

required under Brady to provide information about exculpatory material to the prosecutors.

The prosecutors were told by report that the gas station video was sent to the FBI lab. The

Lead Sheet shows it was “No help,” that is no help in showing if Lee had changed clothes. In

that respect, it would be no help to plaintiff as well. Moreover, the information referred to

was not exculpatory, in that it did not provide significantly clearer images of Lee in the gas

station.

       100.    Carlton did not disclose his conclusion that he found the video to be of "no help".

Ex. 37 at Lead 195; Ex. 122 at 3.

RESPONSE: Immaterial/Disputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because the cited reference does not support the statement. The

entry on the Lead Sheet (Pltf’s #37) was made by Lt. Todd Walker. (Facts, #14). Except for

mere background, the statement is immaterial because it is not probative of the issues raised

in defendants’ motion for summary judgment. It is disputed because the cited references do



                                               37
                     3:17-cv-03268-CSB-EIL # 172          Page 38 of 127




not support the statement. Neither former prosecutors had any memory of the matter.

Moreover, the State’s Attorneys did receive reports of the contact with the FBI. (Defs’ Exh.

H, p. 147). Under Brady, police are only required to provide information about exculpatory

material to the prosecutors. Moreover, the information referred to was not exculpatory, in

that it did not provide significantly clearer images of Lee in the gas station.

       101.   Moyer remembers that Lee changed clothes at some point on the night of the

murder. Ex. 102 at 152:20-153:10.

RESPONSE: Immaterial/Disputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (7th Cir. 2000); Shores v.

Dupps Co., 2020 WL 6302362 (C.D. Ill.)

Initial Interviews of Ray Taylor
       102.   The night of the murder, officer Welker interviewed Taylor. Taylor told him that

he had not seen anything unusual that night. Ex. 38 at Decatur 162.

RESPONSE: Material/Undisputed.

       103.   The night of the murder, Defendant Chabak also interviewed Taylor. Ex. 41 at

Decatur 181. Taylor said he did not have information about the homicide. Taylor consented to the



                                               38
                      3:17-cv-03268-CSB-EIL # 172            Page 39 of 127




police searching his apartment, and the officers found nothing of evidentiary value. Ex. 41 at

Decatur 181.

RESPONSE: Material/Undisputed.

       104.    On September 1, 1998, Taylor told Defendant Applegate stated that he had no

knowledge of who committed the Helmbacher murder and he saw no one around either coming or

going that evening. Taylor also explained his whereabouts that night: he left home around 6 or 7

p.m., went to a liquor store, visited with John Bradford for a short period, returned to Main Liquor,

returned to Bradford's, and then went to his mother's house. Ex. 53. He did not mention seeing

Palmer. Ex. 53. Applegate reported that he also inquired about Taylor's arrest on August 24 for

getting into an altercation with Helmbacher and Lee. Ex. 53 at Decatur 309.

RESPONSE: Material/Undisputed.

       105.    On September 2, Defendant Hubbard asked Taylor to take a polygraph, and Taylor

refused. Taylor denied knowledge about the Helmbacher murder. Ex. 56.

RESPONSE: Material/Undisputed.

       106.    On September 3, Officer Beck went to Taylor's apartment. Ex. 23. Taylor was

hostile and refused to let Beck inside. Id. He said he was tired of being harassed by the police. Id.

RESPONSE: Material/Undisputed.

       107.    Defendant Chabak learned that Taylor had gotten into a verbal confrontation with

Helmbacher three days before the murder. Ex 41 at Decatur 81. One witness, Tanya Estes, reported

that Taylor (described as the black man who lived on the top floor, west corner of the building)

had several arguments with Helmbacher and most recently had come to Helmbacher's apartment

with a "small G" [possibly gun] and said, "if he don't give him his rent receipt he's going to be




                                                 39
                     3:17-cv-03268-CSB-EIL # 172          Page 40 of 127




sorry." On another occasion, Estes had seen Helmbacher come out of his apartment with a baseball

bat in his hand. Ex. 40 at Decatur 176.

RESPONSE: Material/Undisputed.

       108.    Taylor was also arrested in April 1998 for having an altercation with Helmbacher

and Lee. The police report says that Taylor came to Lee's apartment door one night and said he

was going to kill him. When Lee ran downstairs to Helmbacher's unit, Taylor chased him saying

"I am going to kill you mother-fucker." Helmbacher and Lee called the police, and Helmbacher

informed the officers that "Taylor said that he would kill him." Ex. 94 at Palmer 8904-8906.

(Material/Undisputed). Palmer was not involved in this altercation.

RESPONSE: Immaterial/Disputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because plaintiff cites no support for it.

       109.    DPD officers were aware of Taylor's death threats toward Helmbacher. Ex. 53 at

Decatur 309; Ex. 94 at Palmer 8904-8909; ASOF 45-51; Resp. to DSOF13.

RESPONSE: Immaterial/Undisputed.           The statement is immaterial in that whether

identified DPD officers had knowledge of Taylor’s threats has nothing to do with what is at

issue in defendants’ motion for summary judgment.

       110.    Taylor denied making any threats to kill Lee or Helmbacher. Ex. 53 at Decatur 309;

Ex. 99 at 89:2-9; Ex. 94 at Palmer 8903-8909.

RESPONSE: Material/Undisputed.

Discovery of Plastic Bag with Items Reported Stolen and Wallet
       111.    On September 10, 1998, the groundskeeper of Millikin Homestead, William

McGaughey, discovered a white plastic garbage bag in a bush by the Millikin flag pole. The bag

contained items that Helmbacher reported missing from his apartment on August 26, including
                                                40
                      3:17-cv-03268-CSB-EIL # 172            Page 41 of 127




Helmbacher's business cards, a glass beer stein, and the paper carton of a six-pack of beers. It also

included a wallet, which Helmbacher had not reported stolen. Ex. 13; Ex. 29 at Decatur at 89.

RESPONSE: Material/Undisputed.

       112.    McGaughey had last checked that location on September 3, and the bag had not

been there. Ex. 13; Ex. 29 at Decatur at 89.

RESPONSE: Material/Undisputed.

       113.    On September 21, 1998, ISP informed Lieutenant Walker of DPD that a suitable

latent print on a plastic garbage bag matched Ray Taylor. The remaining suitable latent prints did

not match anyone. Ex. 15 at Decatur 103; Ex. 78; Ex. 76.

RESPONSE: Material/Undisputed.

       114.    Taylor maintained that he did not carry the trash bag to the Millikin Homestead.

Ds' Ex. A, Part 1, Decatur 5853:11-19. (Material/Undisputed) He testified that he has no idea

how the stolen items got in a bag with his print on it. Ex. 99 at 39:13-40:23; Ex. 98 at 2.

RESPONSE: Material/Disputed. It is disputed because Taylor gave statements, including

sworn testimony at the trial, in which he admitted holding the garbage bag and disposing of

the goods taken in the burglary. (Facts, #44-46). Taylor’s testimony at his deposition is

incompetent to refute any information he gave the police, or his sworn testimony more than

20 years earlier. Taylor was confused and lacked any cogent memory of specific details, at

his deposition. The questioning of Taylor at the deposition was designed to confuse and

manipulate him, and exploit what little memory he had of the details of events more than 20

years earlier. (Pltf’s Exh. 99, p. 140, line 13 p. 141, line 16) Taylor had no pre-deposition

opportunity to review any materials that might refresh his memory, (Pltf’s Exh. 99, p. 141,

lines 17-25) and lacked any trust in plaintiff’s attorneys. Taylor believed plaintiff’s attorneys



                                                 41
                     3:17-cv-03268-CSB-EIL # 172          Page 42 of 127




had harassed him and his family, falsified that he had been properly served with a subpoena

for the deposition, and created a false affidavit about a conversation he had with plaintiff’s

investigator. (Pltf’s Exh. 99, p. 147, line 6, to p. 150, line 5) The investigator created the

affidavit 15 months after his interview of Taylor, and claimed he took no notes. (Exh. JJ, p.

83) Taylor testified the investigator was in fact taking notes during the interview. (Exh. JJ,

p. 83) Taylor complained multiple times during the deposition about plaintiff’s tactics, as

did Taylor’s court appointed counsel, even requiring court intervention to complete the

deposition. The only clear, cogent, unequivocal and competent testimony Taylor provided

at his deposition was that everything he testified to at plaintiff’s criminal trial was true.

(Pltf’s Exh. 99, p. 146)

Bell and Carlton Arrest and Interrogate Taylor
       115.    Taylor was arrested and brought in to be interviewed by Defendants Bell and

Carlton. Bell and Carlton interrogated Taylor together about the trash bag of stolen contents and

why his fingerprint was found on the bag. Ex. 54 at Decatur 438-439; Ex. 15 at Decatur 103.

RESPONSE: Material/Disputed. The statement is disputed to the extent that it suggests

that Bell and Carlton conducted the entire interview together. Neither document plaintiff

cited supports that conclusion. The best evidence on whether they interviewed Taylor

together or separately is this colloquy during defendant Bell’s deposition.

               Q.     Okay. Was Detective Carlton present during the interview
                      with Ray Taylor that’s memorialized in this report that is
                      Exhibit 10?

                      A.     I don’t recall if he was present during this
               interview or not.

                      Q.     Was he present during part of the interview?

                      A.     I don’t recall.


                                               42
                      3:17-cv-03268-CSB-EIL # 172           Page 43 of 127




       116.    Defendants Bell and Carlton threatened Taylor and accused him of involvement in

the burglary. Ex. 99 at 31:22-32:20, 45:21-46:14; 49:1-7; Ds' Ex. DD at 203:11-15.

RESPONSE: Immaterial/Disputed.           What is meant by “threatened” is unclear.             The

references to Taylor’s deposition all suffer from the same factual unreliability as stated in

response to Statement 114. The reference to defendant Bell’s deposition actually disputes

the statement, where Bell sated unequivocally “I made no threats.” Defs’ Exh. DD, p. 203,

line 10.

       117.    Taylor testified at the criminal trial that the officers who interrogated him

(Defendants Bell and Carlton) told him that "the murdered man's wallet was in the bag with [his]

prints on it," and Carlton was the one who told him that his prints were on the bag. Ds' Ex. A, Part

1, at Decatur 5847:1-5, Decatur 5853:20-24.

RESPONSE: Material/Undisputed, except it must be clarified that “prints on it” refers to

the bag, not the wallet.

       118.    Bell and Carlton brought up Charles Palmer's name. Ex. 99 at 24:4-6, 52:24-53:2,

76:22-77:5.

RESPONSE: Material/Disputed. This is a complete, brazen misstatement. The reference

to Taylor’s deposition at p. 24 states that Taylor did not bring up plaintiff’s name when

interviewed by defendant Applegate on September 1, 1998, weeks before the Carlton/Bell

interview. At page 52-53 of the deposition Taylor says he cannot recall if he brought up

plaintiff’s name when interviewed. At page 76 Taylor only talks about plaintiff’s name in

the margin of Taylor’s handwritten statement. Taylor resisted what plaintiff was suggesting

despite leading and improper questioning. Taylor clearly testified at the trial that he offered




                                                43
                     3:17-cv-03268-CSB-EIL # 172            Page 44 of 127




the information about plaintiff’s confession to the police, and confirmed at his deposition

that he only told the truth at the trial.

Defendant Bell's Report of the Ray Taylor Interrogation
       119.    Bell's report of the September 21 interrogation says that he spoke with Taylor "at

length" about the fact that his prints were on the bag, and "after a considerable amount of time in

which Taylor denied knowledge" of the burglary, Taylor said he would tell "the truth." Ex. 54 at

Decatur 438.

RESPONSE: Material/Undisputed.

       120.    According to Bell's report, Taylor then said that Palmer burglarized Helmbacher

and came to Taylor's apartment asking for a bag. The report says Taylor said Palmer threw away

the belongings and threw it in the dumpster, and that Taylor said he had no idea how the bag got

to the Millikin Homestead. Ex. 54 at Decatur 438.

RESPONSE: Material/Undisputed.

       121.    Bell reported that Taylor also told him that the day after the burglary, while he was

at his friend John Bradford's house and around 7:00 p.m., Palmer waived Taylor to come upstairs

and said that he had to "beat the dude to death," referring to the "man who lived in the apartment"

by Ray, and that there was blood everywhere. Ex. 54 at Decatur 438.

RESPONSE: Material/Undisputed, except according to the report Taylor “guessed” it was

about 7:00.

       122.    The report states that Palmer said he did not know if the man was alright. Id.

RESPONSE: Material/Undisputed.

       123.    Bell wrote that Taylor said Palmer got $11 from the man. Id.

RESPONSE: Material/Undisputed.



                                                44
                     3:17-cv-03268-CSB-EIL # 172            Page 45 of 127




       124.    Bell's report says Taylor said no one else was present during his conversation with

Palmer. Ex. 54 at Decatur 438.

RESPONSE: Material/Undisputed.

       125.    Bell reported that Taylor was taken for a polygraph. Ex. 54 at Decatur 439.

RESPONSE: Material/Undisputed.

       126.    The polygraph report says that Taylor was deceptive when he said 1) he did not

plan to try to lie during the polygraph examination; 2) he had told the complete truth about the

matter; and 3) he had not intentionally lied during the polygraph examination. Ds' Ex. Y at Decatur

109.

RESPONSE: Material/Undisputed.

       127.    Bell wrote that he continued the interrogation after the polygraph. Ex. 54 at Decatur

439.

RESPONSE: Material/Undisputed.

       128.    Bell's report says Taylor then told him that Palmer asked Taylor to be a look out

while he burglarized Helmbacher's apartment. Id.

RESPONSE: Material/Undisputed.

       129.    Bell reported that Taylor told him Palmer climbed into Helmbacher's window,

walked through the apartment and opened the front door, and then Taylor went into the living room

and looked out the curtains to see if anyone was coming. Id. at Decatur 439.

RESPONSE: Material/Undisputed.

       130.    Helmbacher's apartment has vertical blinds. Ex. 16 at Decatur 160.

RESPONSE: Immaterial/Disputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary



                                                45
                     3:17-cv-03268-CSB-EIL # 172           Page 46 of 127




judgment. It is disputed in that the statement is based solely on inadmissible hearsay.

Plaintiff supports the statement with a bare reference to a police report. A police report can

fall within the business records exception to hearsay, but hearsay contained within it is not

admissible. For purposes of summary judgment hearsay within a police report can be

admissible to show its effect on the police or why police engaged in some activity, but is

inadmissible for the truth of the matters asserted therein. Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979 (7th Cir. 2000); Shores v. Dupps

Co., 2020 WL 6302362 (C.D. Ill.). Moreover, the hearsay in the report does not even establish

the apartment had “vertical blinds.”

       131.    Defendant Bell's report says nothing about shoes with blood on them. Ex. 54 at

Decatur 438-441.

RESPONSE: Immaterial/Undisputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       132.    Bell's report also says that Taylor told him that Palmer told him at a bus stop and

said that he could not believe he had "done that for $11." Ex. 54 at Decatur 440.

RESPONSE: Material/Undisputed.

       133.    Bell also reported showing Taylor a 5-person photo array containing Palmer's

photo, and that Taylor picked Palmer. Ex. 54 at Decatur 440-441.

RESPONSE: Material /Undisputed.

Defendant Carlton's Report of the Ray Taylor Interrogation
       134.    Defendant Carlton's report of the Taylor's interrogation says that Taylor told Bell

that Palmer told Taylor "I had to beat the dude down," and that Taylor said Palmer was referring

to Helmbacher. Ex. 15 at Decatur 103.
                                                46
                     3:17-cv-03268-CSB-EIL # 172           Page 47 of 127




RESPONSE: Material/Undisputed.

       135.    Carlton's report says that Taylor volunteered that Palmer had burglarized

Helmbacher's apartment the night before. He relayed that Palmer had come to his residence

carrying several items, including a jar of change and some beer and asked Taylor for a trash bag

for the items. Taylor explained that his own fingerprints would be on the bag because he'd handled

the bag. Ex. 15 at Decatur 103.

RESPONSE: Material/Undisputed.

       136.    Carlton wrote that Taylor said Palmer came to Taylor's apartment after the burglary

was completed and that Taylor did not know how Palmer entered the Helmbacher's apartment, Ex.

15 at Decatur 103.

RESPONSE: Material/Undisputed.

       137.    According to Carlton, Taylor informed him and Bell of the following: just before

dark on August 27, Palmer flagged down Taylor and announced, "I had to beat the dude. He didn't

have but $11.00. There was blood everywhere." Ex. 15 at Decatur 104.

RESPONSE: Material/Undisputed.

       138.    Carlton wrote that he asked Taylor if he saw blood on his clothing or hands and

Taylor said he did not see any. According to the report, Taylor asked Palmer about the Fila shoes

he was wearing the night before, and Palmer responded that he had to get rid of the shoes because

they'd gotten blood on them. Ex. 15 at Decatur 104. (Material/Undisputed) Carlton's account

deviated from Bell's, which made no mention of Fila shoes. Compare Ex. 15 with Ex. 54.

RESPONSE: Immaterial/Undisputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. The reports clearly establish Bell and Carlton conducted their own separate



                                               47
                      3:17-cv-03268-CSB-EIL # 172            Page 48 of 127




interviews of Taylor, and Carlton asked Taylor to “be more specific” about the events of that

night. Pltf’s Exh. 15.

       139.    According to Defendant Carlton's report, Taylor stated that Palmer's confession

occurred just before dark on August 27, 1998. Ex. 15 at Decatur 103-104.

RESPONSE: Material/Undisputed, except disputed that Carlton is a defendant in this

lawsuit.

       140.    Defendant Carlton's report reflects that Taylor said he told his father, Robert Taylor,

that Palmer had confessed committing the murder. Ex. 31 at Decatur 106.

RESPONSE: Material/Undisputed, except disputed that Carlton is a defendant in this

lawsuit.

       141.    Carlton's report also says that Ray told him he saw Palmer downtown waiting for a

bus the week after the murder, and that Taylor said he tried to avoid Palmer but Palmer asked if

the police had been back to Taylor's apartment. Ex. 15 at Decatur 104.

RESPONSE: Material/Undisputed.

Handwritten Statement Attributed to Ray Taylor
       142.    According to Defendants Bell and Carlton, Taylor also wrote a handwritten

statement on September 21 that said: "He came to my house and wanted a garbage bag to put items

taken in burglary R.T. theft I took the garbage and threw it in the dumpster. The next day I was

down the street [illegible/crossed out] R.T. over John Bradford house [illegible/crossed out] R.T.

outside then Charles came from upstairs and called me and said he had to beat Bill for $11 dollars

and I ask was he O.K. he said he didn't know and said there was blood everywhere and I went back

outside with John. That night I found out Bill was killed." "Charles Palmer" is written in the margin

at the beginning of the statement next to the word "He." Ex. 30 at Decatur 102.



                                                 48
                     3:17-cv-03268-CSB-EIL # 172            Page 49 of 127




RESPONSE: Material/Undisputed, except that Taylor wrote the statement, except Carlton

did not sign the statement, so plaintiff’s reference to “according to defendants Bell and

Carlton, Taylor also wrote a handwritten statement . . .” is not supported by the cited

reference.

       143.    Taylor confirmed that the signature on the statement is his, but does not remember

ever writing that handwritten statement. Ex. 98 at 4-5; Ex. 99 at 73:2-74:7. Taylor does not recall

what was written on the page when he signed it and testified that the page was possibly blank. Ex.

99 at 74:11-75:12. Immaterial/Disputed. Any testimony by Taylor about the page “possibly”

being blank is speculation, and completely inadmissible. The actual testimony on the topic

went as follows:

       And at the bottom of the page [of the handwritten statement] where it says signed?
       A.     Yes. Signature –

       Q.    Is that your signature?
       A.    It is my signature.
       Q.    So now let’s look above that. There is a bunch of handwritten texts. Do you see
             that?
       A.    What about the witness and stuff?
       Q.    Yeah. No. Below that there is a bunch of handwriting. Do you see the chunk in the
             middle, looks like it is handwritten?
       A.    What are you looking at? Next to my name, where I signed my name?
       Q.    Above where you signed your name there is a bunch of kind of blank lines.
       A.    Oh, yeah.
       Q.    And then above that there is a bunch of handwriting.
       A.    Yes.
       Q.    Okay. You don’t recognize that handwriting as your own, do you?
       A.    No. I don’t remember this stuff.
       Q.    My question was whether, was that you don’t recognize the handwriting as your
             own handwriting, right?
       A.    I don’t remember it, no. Looks like my signature.
       Q.    The handwriting isn’t yours, is it?
       MR. DICIANNI: I object that he answered that twice now. He doesn’t remember.
       BY MS. BRADY:
       Q.    I am sorry, I just didn’t catch your answer about whether the handwriting is yours.
       A.    I don’t recall or remember this stuff.
       Q.    Okay. Do you recall placing your signature on this page back in 1998?
       A.    No.
                                                49
                       3:17-cv-03268-CSB-EIL # 172           Page 50 of 127




        Q.   And you don’t know what was written on the page at the time you placed your
             signature on it, right?
             [OBJECTIONS OMITTED]
        BY MS BRADY:
        Q.   Do you remember my question?
        A.   I don’t recall. I don’t remember this stuff.

Pltf’s Exh. 99, p. 72, line 24, to p. 75, line 17.

The handwriting on the statement appears to match the handwriting in the parts of the page that

Bell filled out, including the "Helmbacher" case name written at the top of both pages. Ex. 30.


RESPONSE: Immaterial/Disputed. This statement is complete speculation. In fact, the

letters on the writing common to Taylor’s signature are obviously the same.

        144.    The report bears only Bell's witness signature, though there are lines for two witness

signatures. Ex. 30.

RESPONSE: Immaterial/Undisputed.               Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

Defendants Ryan and Patton Report an Interview of Taylor
        145.    Defendant Ryan wrote a report stating that he and Defendant Patton talked to Taylor

on September 22. Ex. 32.

RESPONSE: Material/Undisputed.

        146.    Ryan's reported that Taylor told them that, at or around 7 p.m. on August 27, Taylor

returned from a store with his friend John Bradford. Ryan's report states that Taylor told him

Palmer then came outside of the building, got Taylor's attention, and told him that he had to "beat

old boy," and stole $11 from Helmbacher. Ex. 32. Ryan's report further states that Taylor told them

that he noticed Palmer was not wearing his black and white Filas, but that he was wearing dark

shoes with his heels hanging out the back. Ex. 32. Ryan wrote that Taylor then said that he asked

                                                     50
                      3:17-cv-03268-CSB-EIL # 172             Page 51 of 127




Palmer where his shoes were and Palmer said he had to get rid of them because they had blood all

over them. Ex. 32. The report also says Taylor said he thought Palmer had been wearing dark

jeans, but that he did not see any blood on Palmer. Ex. 32.

RESPONSE: Material/Undisputed.

         147.   Ryan testified that, during that interview, it is possible he accused Taylor of

burglarizing Helmbacher, and he does not recall whether he told Taylor that he could be accused

of the murder as well. Ryan explained that "it's possible that if [Taylor] was involved in the

burglary, [Ryan] would have told him that he was going to be in trouble for the burglary and/or

murder." Ds' Ex. C, 214; 216.

RESPONSE: Immaterial/Undisputed. Ryan’s testimony about what he might have told

Taylor is nothing but conjecture. Taylor never said he was accused by any police officers of

the murder. Nevertheless, even if it happened, a due process claim cannot be made based on

police using aggressive interviewing tactics to obtain information from a witness. Coleman

v. City of Peoria, 925 F.3d. 336, 352 (7th Cir. 2019).

Impossible Timeline in Ray Taylor's Story
         148.   Each of the police reports on Taylor's confession story -- written by Defendants

Bell, Carlton, and Ryan -- state that Palmer's alleged confession occurred before dark or around 7

p.m. Ex. 54 at Decatur 438; Ex. 15 at Decatur 104; Ex. 32.

RESPONSE: Material/Disputed. In one report Taylor said it occurred a few hours before

dark. (cite).

         149.   Apparent sunset in Decatur on August 27, 1998 was at 7:35 p.m. Ex. 112 at Palmer

15517.

RESPONSE: Material/Undisputed. After sunset in Decatur, Illinois, on August 27, civil

twilight continues until 8:03 p.m. Civil twilight is defined as the period of time when the sun
                                                51
                      3:17-cv-03268-CSB-EIL # 172           Page 52 of 127




descends below the horizon, but it is still light enough for normal outdoor activity. Total

darkness, (the absence of daylight) can occur 35 to 90 minutes after the end of civil twilight.

(Defs’ Exh. KK). The court can take judicial notice of these facts. Fed.R. Evid. 201(b)(2).

       150.    Defendants Carlton, Bell, Ryan, Hubbard, Chabak, Patton, and Applegate were

aware that a witness reported that she saw Helmbacher reading a book in his sitting room around

7:50 p.m. on August 27. Ex. 40 at Palmer 5573;5 ASOF 45-51.

RESPONSE: Immaterial/Disputed. Report of a 12-year old girl living next door has no

effect on any of the issues in this case. In addition, it is disputed in that the statement is based

solely on inadmissible hearsay. Plaintiff supports it with a police report, which can be

admissible for purposes of summary judgment for limited purposes. It can be admissible for

purposes of showing its effect on police, why they engaged in some activity that they engaged

in, but it is inadmissible for the truth of the matter asserted. Cairel v. Alderden, 821 F.3d

823, 830 (7th Cir. 2016); Woods v. City of Chicago, 234 F.3d 979, 985 (2000). Shores v. Dupps

Company, 2020 WL 6302362 (C.D. Ill 2020).

       151.    Bradford said Ray Taylor was at his apartment, where Palmer's confession

supposedly occurred, during daylight, and guessed that it was somewhere between 6:00 p.m. and

6:30 p.m. Ex. 53 at Decatur 310.

RESPONSE: Material/Undisputed.

       152.    Taylor left Bradford's apartment and he went to his mother's and then grandmother's

house. Ex. 53 at Decatur 310.

RESPONSE: Material/Undisputed, except it must be clarified that according to the report

that’s what Taylor said he did. The statement in the police report is inadmissible for the

truth of the matter asserted.



                                                52
                      3:17-cv-03268-CSB-EIL # 172              Page 53 of 127




        153.    Taylor's grandmother said that it was still light when he got to her house. Ex. 75

RESPONSE: Material/Undisputed.

        154.    On September 21, 1998, Defendant Carlton spoke with Taylor's father, who denied

that Ray Taylor ever told him anything about Palmer's involvement in the Helmbacher murder.

Ex. 31 at Decatur 106.

RESPONSE: Immaterial/Undisputed.               Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

        155.    Taylor testified that he was concerned that DPD suspected him of committing both

the burglary and murder. Ex. 99 at 26:24-27:16, 29:15-17, 45:21-46:5, 46:15-47:5, 49:24-50:2.

According to Taylor, Defendants Carlton and Bell warned that he would go down for both crimes.

Ex. 99 at 50:7-19; Ex. 98 at 2. He testified, "[The officers] was . . . wanting to put the suspect on

me because they didn't have no place else to go so they want to point the finger at me. And I said

no, no, no, wrong finger to be pointing at . . . ." Ex. 99 at 47:2-5.

RESPONSE: Immaterial/Disputed. It is immaterial for the reasons stated in response to

#147. It is disputed for the reasons stated in response to #114.

        156.    Taylor felt the officers wanted him to supply information about anyone they could

pin the murder on and to lie about his involvement. Ex. 99 at 50:20-25, 53:9-15.

RESPONSE: Immaterial/Disputed. It is immaterial for the reasons stated in response to

#147. It is disputed for the reasons stated in response to #114. Moreover, the testimony cited

does not support the statement. In response to the objectionable question whether the police

wanted him to “lie about your involvement in the murder.” Taylor answers “I am sure they




                                                  53
                       3:17-cv-03268-CSB-EIL # 172          Page 54 of 127




did. That is what detectives do.” That answer is pure speculation, and not even about how

Taylor felt at the time of the investigation. Taylor is then asked:


        Q.      The police told you that they wanted you to give them evidence to
                implicate Charles Palmer, didn’t they?

        A.      Did the police tell me that?
        Q.      Yeah.
        A.      The police never said that to me.

Pltf’s Exh. 99, p. 53, lines 3-8.

        157.    ASA Ahola testified that if he had evidence that undermined Taylor's statement, he

would have disclosed it to the defense attorneys. Ex. 63 at 82:1-6.

RESPONSE: Material/Undisputed.

        158.    DPD had information about Charles Palmer that Taylor did not provide them

through these interviews. Ex. 98 at ¶11.

RESPONSE: Immaterial/Disputed. It is immaterial because Taylor himself, under oath,

denied he was encouraged to implicate plaintiff in the murder. It is disputed based on the

unreliability of the Mort Smith affidavit expressed in response to #114, and because Taylor’s

alleged statement to Mort Smith is hearsay.

Taylor Denies Information in DPD Reports Documenting His Interviews
        159.    Taylor says he knew nothing about the Helmbacher murder until police arrived at

his door. Ex. 98 at 20.

RESPONSE: Immaterial/Disputed. It is immaterial because Taylor himself, under oath,

denied he was encouraged to implicate plaintiff in the murder. It is disputed based on the

unreliability of the Mort Smith affidavit expressed in response to #114, and because Taylor’s

alleged statement to Mort Smith is hearsay.



                                                54
                       3:17-cv-03268-CSB-EIL # 172         Page 55 of 127




       160.    Taylor testified that he had no knowledge of the burglary, did not see Palmer crawl

into Helmbacher's window, and that he truthfully told Defendants Carlton, Bell, Ryan, and that he

had no knowledge of the burglary or murder. Taylor testified that he did not participate in the

burglary that Palmer never brought stolen items to his apartment, and that he did not help dispose

of Helmbacher's stolen items. Ex. 99 at 17:4-10, 96:23-97:7, 102:6-8, 107:9-13.

RESPONSE: Immaterial/Disputed. It is disputed because Taylor gave statements, including

sworn testimony at the trial, in which he admitted holding the bag and disposing of the goods

taken in the burglary. In addition, it is immaterial and disputed because of the reasons stated

in response to #114.

       161.    Taylor further testified that he never told Defendants Carlton and Bell that Palmer

brought Helmbacher's property to his apartment and never told them anything else about the

burglary. Ex. 99 at 56:9-20; Ex. 98 at 12.

RESPONSE: Immaterial/Disputed. It is disputed because Taylor gave statements including

sworn testimony at the trial, in which he admitted holding the bag and disposing of the goods

taken in the burglary. In addition, it is immaterial and disputed based on all the reasons

sated in response to #114.

       162.    Taylor testified that he never told police that he had any knowledge who committed

the murder. Ex. 99 at 33:3-17, 69:10-23.

RESPONSE: Immaterial/Disputed. For all of the reasons to question the materiality of

Taylor’s deposition testimony expressed in response to #144 and elsewhere, the statement is

immaterial. It is disputed because the cited references do not support the statement. In fact,

the statement is alarmingly false and misleading. The testimony from p. 33 went as follows:




                                               55
                     3:17-cv-03268-CSB-EIL # 172            Page 56 of 127




       Q.      Yeah. Okay. So within the week or so following the Helmbacher homicide, you
               talked to police officers at least five times based on the reports that we have
               looked at. And you never told them anything about the murder, right?
       A.      I didn’t have no reason for them to be coming and talking to me to talk about
               the murder. Only thing –
       Q.      And you –
       A.      Go ahead.
       Q.      You told them you did not know anything about the murder right?
       A.      Yeah.
       Q.      And you told them truthful information, right?
       A.      All the things I tell you is truthful.
       Q.      And you have never at any point reached out to anybody from the police
               department to give them more information, did you?
       A.      No.
       Q.      And you never mentioned Charles Palmer’s name to any officers up to this point,
               right?
       A.      No. Why would I?

The testimony does not support that Taylor “never” told police he had no knowledge who
committed the murder, only that when questioned during the first days of the investigation, Taylor
did not admit he knew who killed Helmbacher. On page 69 of the deposition, the following
colloquy is reported:

       Q.      Okay. The next page, so now I am on Page 3 of this exhibit which
               is Bates labelled Decatur 440. The first full paragraph says I asked
               Ray if there were any other times that he and Charles talked about
               this homicide.

               Ray stated that a couple of weeks ago they were downtown at the bus stop. He
               stated that he was talking to Charles and Charles stated that he could not believe
               he had done that for $11. Do you see that?
       A.      No. But I am just listening to you. That is not true. It is not true.
       Q.      It is not true that conversation happened at the bus stop/
       A.      Never happened.
       Q.      Okay. And you never told police that it happened, did you?
       A.      Never happened.
       Q.      Sorry, Say that again?
       A.      No. it never happened.
       Q.      And you never told the police that it did happen, right?

This testimony does not support that Taylor “never” told the police he had no knowledge of

who killed Helmbacher. Moreover, although Taylor was confused about this conversation

happening at a bus stop, he confirmed at his deposition that it happened. Taylor testified

later in the deposition as follows:

                                                56
                      3:17-cv-03268-CSB-EIL # 172           Page 57 of 127




               So you talked about a time when you ran into Charlie and this was
               after the murder and he asked you are the police still coming to talk
               to you all the time. Do you remember when you told Mrs. Brady
               about that?

       A.      I remember that.
       Q.      That was in Downtown Decatur right?
       A.      Yeah, downtown. Yeah, that is when the city, the transit used to meet down
               there instead of the library.
       Q.      So you had that conversation with him. You guys were on the, almost on
               different sides of the street. Then you got on a bus, right?
       A.      No. We didn’t get on a bus. He was across the street and I was on the other
               side. He walked across the street and he asked me, he said, he said did the
               detectives and stuff still coming to the house. And I am like yeah. And he
               walked on down and I went on down that way.
       Q.      You said you were at a transit?
       A.      Yeah. A transit where they used to meet right there on Williams Street right
               there by where the old crossing jewelry store used to be, that corner right
               there. It used to be right there, but it not no more though. They moved
               down by the library.

Pltf’s Exh. 99, p. 156, lines 1-25. The statement is also entirely disputed by Taylor’s unequivocal

affirmation of his trial testimony as completely true.

       163.    Taylor testified that he never told Defendants Carlton, Bell, Ryan, or Patton, or any

other officer, that: Palmer had burglarized Helmbacher, Ex. 99 at 59:8-60:13; Palmer asked him

to look out during the burglary, id. at 62:5-23; Palmer climbed in Helmbacher's window and let

him in Helmbacher's front door, id. at 63:18-65:2; or that Palmer told him at a bus stop that he

could not believe he had "done that for $11," id. at 69:5-71:1; see also Ex. 98 at 15.

RESPONSE: Immaterial/Disputed. The statement is immaterial based on the reasons stated

in response to # 114. The statement is disputed in that Taylor first says he does not recall

making these statements, which does not establish that he did not provide this information

to the police. More significantly, Taylor confirmed the truth of his trial testimony in which

he testified that he gave the police the information that plaintiff committed the burglary.



                                                 57
                     3:17-cv-03268-CSB-EIL # 172           Page 58 of 127




       164.    Taylor testified that Defendants Bell and Ryan tried to get him to lie about the

burglary and homicide, and he informed the police that the details about the burglary and the

homicide that they were trying to get him to say were false. Ex. 99 at 50:20-25, 71:20-72:5.

RESPONSE: Immaterial/Disputed. It is immaterial because the statement has no probative

value. The statement is disputed because the cited references to Taylor’s deposition do not

support it. It is also disputed because the details in Taylor’s statement implicating plaintiff

could not have been fed.      Only two details were revealed in Taylor’s statement, that

Helmbacher was beaten, and he was robbed. That Helmbacher was beaten to death was

widely known. Defendants’ Exh. OO. And police ever discovered anything about $11.00

taken from Helmbacher, so that detail could not have been fed.

       165.    Taylor testified that he has no idea why Palmer's name would be written in the

margin on his handwritten statement. Ex. 99 at 24:4-6, 52:24-53:2, 76:22-77:5.

(Material/Undisputed) Taylor testified that he doesn't think Palmer's name should have been on

the statement and that he never saw Palmer's name in the margin until his deposition. Ex. 99 at

76:22-77:5.

RESPONSE: Immaterial/Undisputed. It is immaterial because there is no explanation for

why Taylor did not think plaintiff’s name should be there. Moreover, plaintiff is being

misleading if suggesting that Taylor did not see it when he wrote the statement in 1998.

Taylor is clearly referring to not seeing plaintiff’s name there while looking at the statement

at his deposition. Moreover, plaintiff’s suggestion is misleading because the statement is

consistent with his trial testimony, which Taylor unequivocally confirmed during the

deposition.




                                               58
                      3:17-cv-03268-CSB-EIL # 172           Page 59 of 127




        166.    Taylor testified that during the investigation, DPD was following Taylor, harassing

him, and watching him from their cars. Ex. 99 27:22-28:16, 28:20-29:8.

RESPONSE: Immaterial/Undisputed. The statement is immaterial based on the reasons

stated in response to #147.

        167.    Taylor testified that he never brought up Palmer's name during the interrogation on

September 21. Ex. 99 at 24:4-6, 52:24-53:2, 76:22-77:5.

RESPONSE: Immaterial/Disputed. The statement is immaterial because it is incorrect and

disputed because, once again, it is not supported by the cited references.

        168.    Bell testified that he does not recall how Palmer's name was introduced into

Taylor's interrogation. Ds' Ex. DD at 210:17-211:6.

RESPONSE: Immaterial/Undisputed.             The statement is immaterial because it proves

nothing. It is Bell merely saying he lacks any memory of the matter.

        169.    Taylor says he was not interviewed again after the polygraph test or the next day.

Ex. 98 at 9, 10.

RESPONSE: Material/Disputed. It is disputed based on the reasons expressed in response

to #158. In addition, it is disputed because Taylor testified he could not remember if he gave

any additional information to the police after the polygraph. Pltf’s Exh. #99, p. 53, line 22

p.54, line 4.

        170.    Taylor denies that he ever told his father that Palmer had been involved in the

murder. Ex. 98 at 17; Ex. 99 at 70:6-24.

RESPONSE: Immaterial/Disputed. Immaterial and disputed for all of the reasons stated

in response to #s 114 and #158.




                                                59
                      3:17-cv-03268-CSB-EIL # 172            Page 60 of 127




       171.    Taylor says that Palmer never said anything to him about the police or that he could

not believe he had "done that for $11" at the bus stop. Ex. 98 at 15.

RESPONSE: Immaterial/Disputed. It is immaterial because Taylor himself, under oath,

denied he was encouraged to implicate plaintiff in the murder. It is disputed based on the

unreliability of the Mort Smith affidavit expressed in response to #114, and because Taylor’s

alleged statement to Mort Smith is hearsay.

Palmer is Arrested and Interrogated
       172.    On September 22, 1998, officers arrested Palmer, who was 43-years old and

working at an auto detail shop, without a warrant, and Defendant Carlton interrogated him. Ex. 33;

Ex. 117; Ds' Ex. B at 67:6-20.

RESPONSE: Material/Disputed. It is disputed because there was a warrant outstanding for

plaintiff’s arrest on a different matter. (Pltf’s Exh. 54, p. Dec. 441)

       173.    Palmer truthfully denied having any knowledge of the burglary or the murder. Ex.

33; ASOF1; ASOF2.

RESPONSE: Immaterial/Disputed. It is immaterial because plaintiff’s denials are not

probative of any issues in the case. It is disputed based on Facts, #50 and #71.

       174.    Defendant Carlton wrote a report stating that he and Defendant Bell brought Taylor

to Palmer's interrogation room, and Taylor repeated in front of Palmer his story that Palmer

confessed to the burglary and murder. Ex. 33 at Decatur 119.

RESPONSE: Material/Undisputed.

       175.    Taylor was never brought into an interrogation with Palmer, and he did not make

any statements in front of Palmer. Ds' Ex. B at 313:16-24.

RESPONSE: Material/Disputed. It is disputed based on Facts, #64.



                                                60
                      3:17-cv-03268-CSB-EIL # 172           Page 61 of 127




         176.   Defendant Bell does not recall using this interrogation technique in any other

instance during his employment at DPD. Ds' Ex. DD, 67-68.

RESPONSE: Immaterial/Undisputed.             Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

         177.   During the interrogation, Carlton took Palmer's Fila tennis shoes. According to

Carlton's report, he showed the shoes to Taylor, and Taylor said they looked like the same shoes

Palmer said he had to get rid of because they had blood on them. Ex. 33 at Decatur 119.

RESPONSE: Material/Undisputed.

         178.   Taylor testified that he was not asked to identify Palmer's shoes at the station and

had never seen Palmer wearing the Filas before that. Ex. 99 at 83:24-84:16, 137:6-138:2; Ex. 98

at 13.

RESPONSE: Immaterial/Disputed. It is immaterial because of the lack of reliability and

credibility of the cited reference material. It is disputed based on Facts #53, which recites

Taylor’s trial testimony on the topic.

         179.   On September 22, 1998, Palmer's Fila shoes were taken into evidence. Ex. 33 at

Decatur 119.

RESPONSE: Material/Undisputed.

         180.   Carlton created a property record form on September 23rd. Ex. 97 at Decatur 7120.

RESPONSE: Material/Undisputed.

         181.   Carlton told Palmer that Carlton saw spots on the shoes that he thought were blood.

Ex. 35 at Decatur 136.

RESPONSE: Material/Undisputed.



                                                 61
                      3:17-cv-03268-CSB-EIL # 172            Page 62 of 127




       182.    On September 22nd Carlton swore an affidavit for a warrantless arrest of Palmer,

stating that Taylor's prints were on the bag at Millikin, and that Taylor said he participated in the

burglary with Palmer. The sworn statement says Taylor stated that Palmer entered Helmbacher's

apartment through the window and Taylor acted as the lookout. Ex. 9 at Palmer 6563.

RESPONSE: Material/Undisputed.

       183.    Carlton's sworn statement also says Taylor said that he had to beat William during

a robbery, that Palmer said there was blood all over, and that Palmer said he had to change his

shoes because he had gotten blood on them. Ex. 9 at Palmer 6563.

RESPONSE: Material/Undisputed.

Defendants Investigate Palmer
       184.    Defendant Carlton wrote a report, dated September 26, 1998, reflecting that he

interviewed Mike Callaway after Palmer's arrest. According to the report, Callaway said Palmer

had stayed at Callaway's residence on the night of Helmbacher's murder. According to Carlton's

report, Callaway stated that Palmer did not mention anything about a murder to him that night and

Callaway had not noticed blood on Palmer. Ex. 34 at Decatur 126-127.

RESPONSE: Material/Undisputed.

       185.    According to Defendant Carlton's report, Callaway said during that interview that

Palmer put on Callaway's shirt, Callaway told him to wash his own clothes and wear them instead,

and then Palmer washed his clothes that day or the next. Ex. 34.

RESPONSE: Material/Undisputed.

Defendants Stop Investigating Lee
       186.    No one from DPD contacted Lee or his attorney again after September 21, 1998.

Ex. 109 at 486:15-19, 487:9-19.



                                                 62
                      3:17-cv-03268-CSB-EIL # 172           Page 63 of 127




RESPONSE:       Immaterial/Undisputed.        Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       187.    On September 24, 1998, Defendant Ryan informed ISP crime lab analyst Jennifer

Lu not to examine the items found in Lee's car because Lee was "not a suspect anymore." Ex. 84

at Palmer 120; Ex. 61, 64:8-18. Ryan did not write a report memorializing this conversation.

RESPONSE:       Immaterial/Undisputed.        Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       188.    It was the practice in the Decatur Police Department at that time that it was not

appropriate to exclude someone as a suspect if there were still leads to follow up on, even if there

was evidence inculpating someone else. Ds' Ex. C at 202:16-24; Ds' Ex. G at 77:5-10; Ex. 102 at

175:14-177:7. No Defendant wrote a report explaining why Lee was no longer a suspect. affidavit.

RESPONSE: Immaterial/Disputed.             Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because the cited references do not support the statements.

       189.    ASA Ahola has some independent recollection of his work on the Helmbacher case

yet does not recall ever being informed that Doug Lee had been a suspect in the Helmbacher

murder. Ex. 63 at 67:5-7; 109:14-16.

RESPONSE: Immaterial/Undisputed.             Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

First Test of Shoes Reveals No Blood


                                                63
                      3:17-cv-03268-CSB-EIL # 172          Page 64 of 127




       190.    On September 25, 1998, ISP analyst Jennifer Lu (formerly Jennifer Broster and

subsequently Jennifer Aper) performed the "examination for blood" that Carlton requested. Ex.

82. She examined the black and white Fila shoes and found them worn and dirty. Ex. 61, 90:18-

20; Ds' Ex. A at Part 2, Decatur 6011:6-12.

RESPONSE: Material/Undisputed.

       Lu also does not recall anything about the shoes that made it appear that they had been

washed. Ex. 61 at 93:14-94:4; 94:16-20; 94:21-95:1.

RESPONSE: Immaterial/Disputed. It is immaterial because how shoes would appear

washed three weeks later is a mystery. Lu (Aper) did believe the shoes were washed. (Pltf’s

Exh. 61, p. 90, line 18 to p. 92 line 6).

       191.    Lu also testified that nothing about the appearance of the blood spots supports the

idea that the shoes were cleaned on the outside. Ex. 61 at 231:12-16.

RESPONSE: Immaterial/Undisputed. It is immaterial because cleaning the outside of the shoe

would not necessarily affect the appearance of the blood spots trapped between material.

The Fila shoes had never been washed between the time of the murder on August 27 and when

Carlton confiscated the shoes on September 22nd. Ds' Ex. B at 193:9-10; Ex. 101 at Fedor 10.


RESPONSE: Material/Disputed. The totality of the evidence supports that the shoes were

washed, and refutes plaintiff’s denial that they were washed. Lu (Aper) believed the shoes

were washed. Pltf’s Exh. 61, p. 90, line 18 to p. 92, line 6. (Id.) Plaintiff wearing shoes that

didn’t fit, and his response to Taylor’s asking about what happened to the athletic shoes he

was wearing (Facts, #s 49-50), support that the shoes were washed, as does Calloway catching

plaintiff washing items in a tub and changing into Calloway’s clothes (Facts, #61-620). ISP

analyst Dana Pitchford believed the outside of the shoes had been cleaned (Defs’ Exh. L, p.


                                               64
                      3:17-cv-03268-CSB-EIL # 172            Page 65 of 127




139, line 2 to p. 140, line 16; p. 142, lines 6-24), as does forensic scientist Lucy Davis, because

the color of the blood stains appeared diluted (Defs’ Exh. N, p. 138, line 23 to p. 139, line 24),

and from review of photographs the shoes were worn, but not as dirty as would be expected

based on how worn they were (Defs’ Exh. N, p. 74, line 11, to p. 75, line 15).

       192.    Lu performed the standard exam for when a police agency requests that an item be

tested for blood. Ex. 61 at 26:9-29:7.

RESPONSE: Material/Undisputed.

       193.    If there were blood on the shoe, the most likely spot it would have been was the

tongue. Ex. A, Part 2, at Decatur 6023:8-14; Ds' Ex. N at 126:7-13.

RESPONSE: Material/Undisputed, if blood on the tongue were not wiped or washed off.

       194.    Lu conducted a visual examination with a bright light of the interior and exterior of

the shoe for anything that could be a blood-like stain, including taping both shoes for "hairs, fibers

and debris." Ex. 81 at Palmer (ISP) 27; Ds' Ex. A, Part 2, at Decatur 6023:1-3. Analyst Lu

described her process as follows: "exam w/ bright light, RBS noted;" "cut away small portion of

'tongue' to examine inside padding; and "shoe laces removed for examination." Ex. 84 at Palmer

(ISP) 128. She also examined the interior of the shoes. Ds' Ex. A, Part 2, at Decatur 6023:18-21.

Ds' Ex. A, Part 2, at Decatur 6023:18-21; Ex. 61, 26:9-27-3; 28:18-29:7; Ex. 101 at Fedor 5.

RESPONSE: Material/Undisputed.

       195.    Lu's examination was thorough, and she did not believe she missed something when

examining the shoe this first time. Ex. 61, 31:8-19 at 104:2-12. It was not a cursory exam. Ex. 59

at 38:19-42:16.




                                                 65
                     3:17-cv-03268-CSB-EIL # 172            Page 66 of 127




RESPONSE: Material/Disputed. The examination was cursory to the extent that it was a

visual examination of the visible surfaces of the shoes. It did not explore blood that seeped

into deeper shoe material that could not be washed out.

       196.    Lu saw two brown-red spots on the shoes that she determined were not blood, based

on biological testing, and Defendants were informed of this. Ds' Ex. A at Part 2, Decatur 147:17-

Decatur 148:2; Ex. 84 at Palmer (ISP) 128.

RESPONSE: Material/Undisputed.

       197.    Lu found no evidence of blood on the Fila shoes. Ds' Ex. A at Part 2, Decatur 148:1-

2.

RESPONSE: Material/Disputed. Defs’ Exh. K, p. 113, lines 21-24.

       198.    After examining the shoes, Lu placed them back in the original bag, sealed it with

blue evidence tape and placed it into the evidence vault for the evidence technician to return to

DPD. Ds' Ex. A, Part 2, Decatur 6011:16-23.

RESPONSE: Material/Undisputed.

       199.    On September 29, 1998, Lu issued a formal report that no blood was indicated on

the shoes. Ex. 81 at Palmer (ISP) 73.

RESPONSE: Material/Undisputed.

       200.    Lu had not talked to anyone at DPD about the negative finding before September

29. See generally Ex. 84.

RESPONSE: Material/Disputed. It is disputed because the document cited in support does

not establish the extent of communications between Lu (Aper) and the DPD.

       201.    Lu sensed that the DPD officers working on the Helmbacher case were

disappointed that she did not find blood on the shoe during her first analysis. Ex. 61, 103:18-21.



                                                66
                      3:17-cv-03268-CSB-EIL # 172         Page 67 of 127




RESPONSE: Immaterial/Undisputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       202.   Lu's practice was to analyze one item at a time, package and seal it, and then

completely decontaminate her work area to ensure that there was no item-to-item contamination.

Ex. 61, 151-152:14.

RESPONSE: Material/Undisputed.

       203.   Lu testified that the Fila shoes could not have come into contact with Helmbacher's

blood while in ISP's custody. Ex. 61 at 151:15-152:14.

RESPONSE: Material/Undisputed.

MCSAO Declines to Charge Palmer
       204.   Between September 22 and October 6, Defendant Carlton had conversations with

the Macon County prosecutor about whether to charge Palmer, given standard communication

practices between detectives and the prosecution during an investigation. Ex. 70 at 74:14-76:22;

Ex. 63 at 36:12-38:19, 54:6-16, 73:8-76:10, 79:9-81:4.

RESPONSE: Material/Undisputed.

       205.   Carlton presented the evidence DPD had compiled to establish probable cause to

charge. This included 1) Taylor's written statement; 2) Taylor's and Palmer's statements to each

other; and 3) Taylor's statements to Defendants Carlton, Bell, Walker, Chabak, Applegate,

Hubbard, and Ryan, DPD Officer Beck, and Robert Martin. Ex. 92 at Palmer 6546-6547; Ex. 9 at

Palmer 6563-6565; Ex. 70 at 74:14-76:22, 96:21-97:6; Ex. 63 at 36:12-38:19.

RESPONSE: Material/Undisputed.




                                              67
                        3:17-cv-03268-CSB-EIL # 172         Page 68 of 127




       206.    The Macon County prosecutor declined to charge Palmer because the evidence

Carlton had presented did not establish probable cause. Ex. 92 at Palmer 6546-6547; Ex. 9 at

Palmer 6563-65; Ex. 70 at 96:21-97:6

RESPONSE: Material/Disputed. None of the cited material establishes what the statement

claims. The statement cites the deposition testimony of Scott Reuter, who had no role in the

charging decision. (Pltf’s Exh. 70, p. 85, line 21 to p. 86, line 10). The First Assistant State’s

Attorney, Jack Ahola, made that decision, and the initial decision not to approve charges was

based on the standard of proof beyond a reasonable doubt, not probable cause. Ahola

testified that Ray Taylor’s testimony alone would have established probable cause, but might

not have been enough for proof beyond a reasonable doubt. (Pltf’s Exh. 63, p. 131, line 19,

to p. 132, line 10). Charges were withheld “pending further investigation,” not because of

insufficient evidence. Pltf’s Exh. 63, p. 146, line 22, to p. 147, line 6).

       207.    The prosecutor would have told Carlton what additional evidence he needed in

order for the MSCAO to be able to issue charges. Ex. 63 at 55:2-22, 73:8-76:10, 79:9-81:4.

RESPONSE: Immaterial/Undisputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       208.    The Macon County prosecutor memorialized its decision not to charge in a No

Charge sheet. Ex. 92.

RESPONSE: Material/Undisputed.

       209.    The No Charge sheet lists as evidence against Palmer only Taylor's written

statement; Taylor's and Palmer's statements to each other; Taylor's statements to Defendants




                                                68
                     3:17-cv-03268-CSB-EIL # 172            Page 69 of 127




Carlton, Bell, Walker, Chabak, Applegate, Hubbard, and Ryan, DPD Officer Beck, and Robert

Martin. Ex. 92.

RESPONSE: Material/Undisputed.

       210.    The No Charge sheet reflects that further investigation was needed to issue charges

(Material/Undisputed), and that the prosecutor was not awaiting any forensic testing and did not

need a court order for blood, hair, or saliva. Ex. 92 at Palmer 6546-6547.

RESPONSE:         Immaterial/Disputed.     Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because the form does not say that the “prosecution was not

awaiting any forensic testing and did not need a court order for blood, hair or saliva.”

       211.    This communication should have been in the form of an attached memo, in the file.

Ex. 63 at 73:8-12. If such a memo exists, it was not produced during discovery.

RESPONSE: Immaterial/Disputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because the cited reference does not support the statement.

       212.    The ASA who issued the No Charge sheet testified that there was not probable

cause to charge Palmer until the shoes came back with Helmbacher's DNA on them. Ex. 63 at

87:23-89:2.

RESPONSE: Material/Disputed. None of the cited material establishes what the statement

claims. The statement cites the deposition testimony of Scott Reuter, who had no role in the

charging decision. (Pltf’s Exh. 70, p. 85, line 21 to p. 86, line 10). First Assistant State’s

Attorney Jack Ahola, made that decision, and the initial decision not to approve charges was

based on the standard of proof beyond a reasonable doubt, not probable cause. Ahola



                                                69
                      3:17-cv-03268-CSB-EIL # 172           Page 70 of 127




testified that Ray Taylor’s testimony alone would have established probable cause, but might

not have been enough for proof beyond a reasonable doubt. (Pltf’s Exh. 63, p. 131, line 19,

to p. 132, line 10). Charges were withheld “pending further investigation,” not because of

insufficient evidence. Pltf’s Exh. 63, p. 146, line 22, to p. 147, line 6).

Shoes and Blood are Opened at the Station and Removed from Chain of Custody
        213.   The packages containing Helmbacher's shoes and blood swabs were returned to

DPD on October 1. Ex. 79 at Palmer (ISP) 81.

RESPONSE: Material/Undisputed.

        214.   Morville checked the Filas out of the evidence vault on October 5. Ex. 97 at Decatur

7121.

RESPONSE: Material/Disputed. Morville did not check the Fila shoes out of evidence on

October 5, 1998. Defs’ Exh. A, Dec. Dec5943. Morville explained at his deposition that the

entry was a mistake, that he wrote “05” instead of “15.” Defs’ Exh. D, p. 406. Morville’s

explanation is not in any way refuted merely by plaintiff’s citation to the form without some

credible corroboration.

        215.   There is no report explaining why Morville checked the Filas out of evidence on

October 5. See Ex. 118-120; Ex. 122 at 2.

RESPONSE: Immaterial/Undisputed. The statement is immaterial because Morville did

not check the shoes out of evidence on October 5, so there would not be such a report. Defs’

Exh. D, p. 406; Defs’ Exh. A, Dec5943.

        216.   Morville did not take the Filas to the ISP crime lab until October 15. Ex. 83 at

Palmer 84.

RESPONSE: Material/Undisputed.



                                                70
                     3:17-cv-03268-CSB-EIL # 172           Page 71 of 127




        217.   There are no reports documenting what happened to the shoes or where they were

between October 5 when Morville checked them out and October 15 when Morville took them to

the crime lab. See Ex. 118-120; Ex. 122 at 2.

RESPONSE: Immaterial/Disputed. The statement is immaterial because Morville did not

check the shoes out of evidence on October 5, so there would not be such a report. Defs’ Exh.

D, p. 406; Defs’ Exh. A, Dec5943.

        218.   Morville understood that DPD officers were supposed to initial evidence tape when

they alter, touch, or seal an item of evidence. Ds' Ex. D at 166:12-167:4; 380:17-24

RESPONSE: Immaterial/Undisputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. Morville himself did not inspect the evidence sealed in a bag. He only initialed a

tab on the bag when he moved evidence back and forth from the lab. (Defs’ Exh. A, Dec

5940)

        219.   Defendant Morville initialed the tape on the evidence bag containing the shoes on

October 1. Ex. 11.

RESPONSE: Immaterial/Undisputed, except the photograph does not establish the contents

of the bag as containing shoes.

        220.   Defendant Morville initialed the tape on the package containing Helmbacher's

blood swabs on October 1. Ex. 8 at Palmer 5113; Ex. 111 at Harvey 19; D's Ex. A, Part 2, at

Decatur 5940:5-6.

RESPONSE: Material/Undisputed.




                                                71
                     3:17-cv-03268-CSB-EIL # 172            Page 72 of 127




        221.   The package containing Helmbacher's blood has blue and white evidence tape, clear

tape, and two sets of staple holes. Ex. 8 at Palmer 5113-5114. Morville's initials are on the blue

and white evidence tape. Id.

RESPONSE: Immaterial/Disputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because it cannot be determined exactly where the initial appear

from the photograph.

        222.   The package containing the blood swabs were not opened at the ISP. Ex. 81 at

Palmer (ISP) 125.

RESPONSE: Material/Disputed. Certainly the blood swabs had to be opened at the ISP lab

in order to make the comparison between Helmbacher’s blood on plaintiff’s shoe and the

standard. Facts #32.

        223.   There is no record memorializing why Morville resealed the package and initialed

the new tape on October 1. See Ex. 118-120; Ex. 122 at 2.

RESPONSE: Immaterial/Undisputed. It is immaterial because Morville did not reseal the

package. Plaintiff misunderstands that Morville initialed the package when moving it in or

out of the DPD, as did the ISP staff, as shown on the face of the packages. See Response to

#218.

        224.   Defendant Roger Morville served as the evidence officer from around September

3, 1998 through October 15, 1998. Ds' Ex. D at 147:22-149:16.

RESPONSE: Material/Undisputed.

        225.   Officers could request that the evidence officer retrieve evidence from the vault for

their use. Ds' Ex. D at 157:13-158:9.



                                                72
                     3:17-cv-03268-CSB-EIL # 172           Page 73 of 127




RESPONSE: Material/Undisputed.

       226.   If officers retrieved evidence from the vault, the officer was supposed to record it

on the evidence tag. Ds' Ex. D at 157:13-22, 163:9-13, 336:5-11

RESPONSE: Material/Undisputed.

       227.   Morville's desk was located inside the vault and contained a spare set of keys. Ds'

Ex. D at 389:23-393:3.

RESPONSE: Material/Undisputed.

       228.   Ryan testified that he can recall going to the evidence officer's desk and seeing him

away from the desk. Ds' Ex. C at 95:3-8.

RESPONSE: Immaterial/Undisputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       229.   Morville testified that he would not have known if someone had taken the evidence

key from his desk or opened the evidence locker without his knowledge while he was off duty.

Def's Ex. D at 137:13-138:13; 151:3-6.

RESPONSE: Immaterial/Undisputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       230.   Morville also testified that he has no particular memory of whether someone may

have removed evidence related to the Helmbacher case without creating an evidence receipt or

whether someone planted blood evidence in this case. Ds' Ex. D at 62:3-16; 64:13-21.

RESPONSE: Immaterial/Undisputed. Not having a memory of something Morville would

have no way of knowing has no probative value to any issue in this case.



                                               73
                     3:17-cv-03268-CSB-EIL # 172          Page 74 of 127




       231.   There were no surveillance cameras in the evidence locker area. Ds' Ex. D at 116:9-

12.

RESPONSE: Immaterial/Undisputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       232.   Morville's shift was 7 a.m. to 3 p.m. on weekdays and no evidence officer was

present after 3 p.m. or on the weekend. Ds' Ex. D at 113:19-116:18, 144:4-8.

RESPONSE: Immaterial/Undisputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       233.   DPD officers knew that there was no one guarding the evidence room from 3pm

until 7am the next day. Ds' Ex. D at 131:12-18

RESPONSE: Immaterial/Undisputed. It is immaterial because officers would have no way

to get into the evidence room when the officer was out.

       234.   There is no written record memorializing why the Fila shoes were removed from

evidence on October 5. Ex. 118-120; Ex. 122 at 2.

RESPONSE: Immaterial/Undisputed.           The shoes were not removed from evidence on

October 5, so of course there is no such record.

       235.   Expert testimony establishes that it would have been possible for Defendants

Morville, Carlton, Chabak, or Ryan to use Helmbacher's blood and a sharp-tipped instrument (e.g.,

a toothpick) to penetrate the porous mesh layer on the outside of the FILA shoes to place

Helmbacher's blood on the shoe, Ex. 101 at Fedor 10, 26; Ex. 108 at Moses 19, especially since




                                                 74
                      3:17-cv-03268-CSB-EIL # 172          Page 75 of 127




there is no reason that evidence should be out of the chain of custody for days before going for

forensic analysis. Ex. 111 at Harvey 19.

RESPONSE: Immaterial/Disputed. These so-called experts have no expertise in such a

matter, and are merely speculating about the ability of any defendant to place blood on

plaintiff’s shoe, and there is no credible evidence the shoes were ever out of the chain of

custody. Fedor has no expertise in blood pattern analysis. Defendants’ Exh. LL, p. 42.

       236.    Defendant Ryan -- who was DPD's key officer for processing crime scenes and

collecting evidence -- explained that, anytime he had access to dried blood, he was able to

rehydrate the dried blood by mixing it with distilled water and move it to another object. Ds' Ex.

C, 119:1224; 120:6-8; see also Ex. 101 at Fedor 11.

RESPONSE: Immaterial/Disputed. Ryan discussed making a blood standard from blood

that has coagulated on some surface in order to get it onto filter paper used to make the

standard. He never discussed reliquifying blood that was already dried onto filter paper.

Making DNA rich blood from a dried blood standard is not possible. Defs’ Exh. N, p. 120.

       237.    The detective command (Defendant Chabak) or lead detective (Defendant Carlton)

were in charge of deciding which evidence to send for testing and what type of testing would be

done on a piece of evidence. Ds' Ex. C, 129:8-120:3; Ds' Ex. C, 167:11-18; Ds' Ex. F,

154:20155:2,156:1-8

RESPONSE: Immaterial/Disputed.             Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. All evidence was sent to the ISP lab, and the lab had protocols that required lab

personnel to triage testing based on determinations of the probative value of the testing.

Defs’ Exh. L, p. 168, line 13 to p. 169, line 7.



                                                   75
                        3:17-cv-03268-CSB-EIL # 172         Page 76 of 127




       238.    Given Defendant Ryan's expertise and status as key officer for processing evidence,

he would often consult the lead detective about what kind of testing to do on specific evidence.

D's Ex. C at 130:1-3.

RESPONSE: Immaterial/Undisputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

Shoes Are Returned to Crime Lab for Unprecedented Second Test
       239.    On October 15, Carlton instructed the ISP crime lab to examine the shoes a second

time by tearing them apart. Ex. 83. (Material/Undisputed) No Defendant made a report

explaining the reasons the shoes were resent, and no Defendants reported or testified that the shoes

had to be retested because of washing. Ex. 122 at 2.

RESPONSE: Immaterial/Undisputed. It is immaterial because there would be no need for

such a specific report. The shoes were not retested because of “washing.” The shoes were

retested because there could be (and was) blood located in areas of the shoes that were not

examined the first time.

       240.    Carlton wrote to ISP: "[t]he Fila tennis shoes were reported by a witness to of [sic]

had blood on them from William Helmbacher. I need them taken apart and every fiber checked for

William Helmbacher's blood." Ex. 83.

RESPONSE: Material/Undisputed.

       241.    Lu was concerned about DPDs' instructions because it was contrary to ISP's

standard procedure to tear a shoe apart in search of blood, given that it was time consuming,

difficult, and often dangerous. Ex. 61 at 27:3-21; Ex. 59 at 44:20-24.

RESPONSE: Material/Undisputed.



                                                76
                      3:17-cv-03268-CSB-EIL # 172            Page 77 of 127




       242.    Lu testified that it was typically not necessary to tear apart a shoe because "most of

the time if there's going to be blood on a shoe, you're going to see it on the external surfaces." Ex.

61 at 27:15-21.

RESPONSE: Material/Undisputed.

       243.    Standard procedure was to examine the outside with a bright light, look inside the

shoe, and tear the shoe laces apart, which she did. Ds' Ex. A, Part 2, at Decatur 6024:23-24; Decatur

6026:19-22; Ex. 59 at 44:20-24.

RESPONSE: Material/Undisputed.

       244.    Lu was also concerned because if she destroyed the shoes, they potentially could

not be tested for other types of evidence, such as footprint evaluations. Ex. 61 at 54:8-55:18.

RESPONSE: Material/Undisputed.

       245.    The retesting of an item of physical evidence for blood already determined not to

be present was virtually unprecedented. Ds' Ex. N at 124:9-21; Ex. 101 at Fedor 9; Ex. 61 at 33:10-

34:15; Ex. 59 at 114:9-117:10. Lu never had another case other than the Helmbacher investigation

where she examined a piece of evidence for biology, found no blood indicated, and then was asked

to look again and found blood the second time. Ex. 61 at 33:10-34:15.

RESPONSE: Material/Disputed. The cited material does not support the statement. Lucy

Davis testified she did it ten times and found blood twice after deconstruction, which is 20%

of the times in her experience. Defs’ Exh. N, p. 124, lines 17-21. That is far from “virtually

unprecedented.” Lu (Aper) had an instance where she found no blood on a shirt, then found

blood on retesting. Pltf’s Exh. 61, p. 33, line 21 – p. 34, line 8. Pitchford did retest a pair of

boots at the DPD’s request, cutting them up to look for blood after having found nothing the




                                                 77
                      3:17-cv-03268-CSB-EIL # 172            Page 78 of 127




first time. No blood was found the second time. Pltf’s Exh. 59, p. 114, line 14 to p. 115, line

5.

        246.    This is the only case in which Lu ever found blood on a second examination after

not having found blood the first time. Ex. 61 at 31:20-32:2.

RESPONSE: Material/Disputed. The statement is not correct. Pltf’s Exh. 61, p. 33, line 21

to p. 34, line 8.

        247.    ISP was thorough and reliable in its testing, and ISP and DPD both trusted that ISP's

testing protocol -- which was employed in the Helmbacher case -- turned up evidence the first

time. Ex. 59 at 45:16-21; D's Ex. H at 216:12-15; D's Ex. G at 160:23-161:5.

RESPONSE: Immaterial/Undisputed.             It is immaterial because the facts of this case

indicated a deeper review of the shoes than the ISP lab normally did was necessary.

        248.    It was not DPDs' standard practice to send evidence back for re-testing, and

multiple defendant officers could not remember ever re-sending ISP negative evidence to be tested

again for the same form of DNA, other than in the Helmbacher case. D's Ex. G at 104:8-22; D's

Ex. E, Part 1, at 189:24-190:8; D's Ex. H at 213:14-22; D's Ex. F at 104:15-22; D's Ex. C at

133:1624; Ds' Ex. DD, 102:12-20.

RESPONSE: Immaterial/Undisputed.             It is immaterial because the facts of this case

indicated a deeper review of the shoes than the ISP lab normally did was necessary.

        249.    ASA Ahola similarly testified that he could not remember any shoes being taken

apart like Palmer's in any of his other cases. Ex. 63 at 84:21-24, 85:1.

RESPONSE: Immaterial/Undisputed. It is immaterial because Ahola did not deny having

such a case before, only that he could not remember one, because he “had so many.” Id. at

p. 84, line 6. He “would have to look through all” his cases. Id. at lines 23-24.



                                                 78
                     3:17-cv-03268-CSB-EIL # 172             Page 79 of 127




       250.    Ahola further testified that if he had evidence that undermined the DNA findings,

he would have disclosed it to the defense attorneys. Ex. 63 at 82:1-6.

RESPONSE: Material/Undisputed.

       251.    Nevertheless, on November 16, 1998, Lu examined the shoes a second time by

tearing them apart, as instructed. She 1) removed the black trim, 2) separated the outside leather

and black mesh, 3) separated the inside lining, and 4) examined the shoes with a bright light. Ex.

3; Ex. 84 at Palmer (ISP) 131-136; D's Ex. A, Part 2, Decatur 6016:3-6017:3, 6018:6-9, 6026:23-

6027:4.

RESPONSE: Material/Undisputed.

       252.    The extent to which Lu tore the shoe apart was highly irregular. Ex. 101 at Fedor

9; Ds' Ex. N at 127:22-128:1; Ex. 61 at 27:4-7.

RESPONSE: Immaterial/Disputed. It is immaterial because Lu did what she had to do to

thoroughly examine the interior material of the shoes.           The cited reference does not

characterize Lu’s actions as “highly irregular.”

       253.    Defendants' DNA expert testified that she had never seen a shoe torn apart to this

degree. Ds' Ex. N at 127:22-128:1; Ex. 3 at Palmer (FA) 7.

RESPONSE: Immaterial/Undisputed. It is immaterial because Lu did what she had to do

to thoroughly examine the interior material of the shoes.

       254.    According to forensic specialists, if the shoes had been covered in blood, it would

be expected to find blood without tearing the shoes apart. Ex. 59 at 53:11-20, 55:17-24; Ex. 101

at Fedor 5.

RESPONSE: Immaterial/Disputed.           It is immaterial, and disputed, because Pitchford

responded to a hypothetical question not based on the facts of this case. Nothing about the



                                                  79
                      3:17-cv-03268-CSB-EIL # 172           Page 80 of 127




circumstances gave Pitchford any reason to believe that the blood was planted on plaintiff’s

shoe. In fact, Pitchford specifically concluded the blood was not planted and became lodged

inside inner materials of plaintiff’s shoe. Pltf’s Exh. 59, p. 139, line 2, p. 141, line 17; p. 144,

line 16 – 24; p. 162, line 14-22).

       255.    Lu detected 3 red blood stains (labeled Qa, Qb, Qc) on the outside right side of one

shoe. No blood was found on the other shoe. Ex. 84 at Palmer (ISP) 131, 134.

RESPONSE: Material/Undisputed.

       256.    Qa, was approximately 10 millimeters by 4 millimeters on the shoe's right front

side "under black mesh". Ex. 84 at Palmer (ISP) 134.

RESPONSE: Material/Undisputed.

       257.    Qb, was a very light RBS was observed on "string (threading)" extending about 5

millimeters in length on the shoe's right mid-side. Ex. 84 at Palmer (ISP) 134.

RESPONSE: Material/Undisputed.

       258.    Qc was a discrete pinpoint droplet, approximately one millimeter by one millimeter,

and was observed under black mesh near Qb. Ex. 84 at Palmer 844; Ex. 10 at Palmer 13185.

RESPONSE: Material/Undisputed, except to the characterization as a “discrete pinpoint

droplet,” which does not accurately describe the spot.

       259.    The black mesh is a porous, see-through material. Ex. 3 at Palmer (FA) 18.

RESPONSE: Material/Disputed. The mask may be porous, but based on the photos it

certainly is not “see-through.” Defs’ Exh. K, p. 57.

       260.    No trace of blood was found other than in those three spots on one shoe. Ex. 101 at

Fedor 10; Ex. 85 at 131-136.

RESPONSE: Material/Undisputed.



                                                80
                      3:17-cv-03268-CSB-EIL # 172           Page 81 of 127




       261.     There were no signs of diluted blood in crevices and cracks of either shoe, where it

would likely be even if the shoes had been washed. Ex. 101 at Fedor 10.

RESPONSE: Immaterial/Disputed. Fedor offered this unsupported opinion with no

consideration of any studies, and no scientific expertise in the blood analysis. Defs’ Exh. LL,

p. 79, line 19, - p. 80, line 4, and with no expertise or training in blood spatter or blood pattern

analysis, p. 42, lines 15-20.

       262.     The blood stains Lu found on the shoe "weren't the vibrant red, dark stains that you

typically see. They were a lighter reddish brown stain and they were very small." Ex. 61 at 55:22-

56:3

RESPONSE: Material/Undisputed.

       263.     Lu's biology test confirmed that the stains were human blood. Ex. 10 at Decatur

13185:9-24; Ex. 85 at Palmer (ISP) 177.

RESPONSE: Material/Undisputed.

       264.     A second ISP analyst, Dana Pitchford, conducted a DNA test of the blood on the

shoe. Ex. 80.

RESPONSE: Material/Undisputed.

       265.     The stains were small and faint, and Pitchford had to combine stains to generate a

usable DNA profile. Ex. 80 at Palmer (ISP) 149.

RESPONSE: Material/Undisputed.

       266.     Pitchford was able to confirm that the blood stains matched the DNA of

Helmbacher. Ex. 72 at Palmer (ISP) 78-79.

RESPONSE: Material/Undisputed.




                                                 81
                       3:17-cv-03268-CSB-EIL # 172          Page 82 of 127




       267.    Pitchford informed Carlton of the DNA result on January 27, 1999. Ds' Ex. A, Part

1, at Decatur 5745:11-20; Ex. 80 at Palmer (ISP) 146 ; Ex. 88.

RESPONSE: Material/Undisputed.

Defendants Plant Blood on Palmer's Fila
       268.    The blood was found in a place where it would have been seen during ISP analyst

Lu's first examination of the shoes. ASOF 259; Ex. 84 at Palmer 844; Ex. 108 at Moses 18.

RESPONSE: Material/Disputed. See response to ASOF 259. The other cited material does

not support the statement. Plaintiff’s Exh. 84 does not contain a page Palmer 844, and Pltf’s

Exh. 108 at Moses 18 does not support the statement. Also, Lu (Aper) denied she could see

the blood stains without separating layers of fabric. Defs’ Exh. K, p. 215, line 13-p. 216, line

12.

       269.    Furthermore, if a shoe is exposed to blood during a beating like the one in the

Helmbacher case and blood was deposited on the shoe, a trained analyst would find it during a

standard examination. Ex. 108 at Moses 18.

RESPONSE: Material/Disputed. See Response to ASOF 268.

       270.    There are three ways blood could have gotten on the shoe at the crime scene: spatter,

cast-off droplets, or transfer. Ex. 108 at Moses 11.

RESPONSE: Material/Disputed. The blood could have been deposited on the shoes by

spatters, drip stains, or small collected pools of blood. Plaintiff’s expert’s speculation that

the blood was a transfer stain deposited by an object is a baseless assumption, which he

qualifies himself saying “there is no evidence that permits me to opine with certainty that it

[blood was planted] happened in this case.” Pltf’s Exh. 108, at Moses 0919; Defs’ Exh. O, p.

44 of 47 – 45 of 47.



                                                 82
                       3:17-cv-03268-CSB-EIL # 172           Page 83 of 127




       271.    Qc was a "pinpoint droplet," which was too discrete to be the result of crime-scene

transfer, and could not have been caused by blood flying from spatter or cast-off droplets through

the air and through a mesh layer on the shoe, because spatter of that kind could not retain a pinpoint

form on a subterranean surface of the shoe. Ex. 108 at Moses 18.

RESPONSE: Material/Disputed. The blood could have been deposited on the shoes by

spatters, drip stains, or small collected pools of blood. Plaintiff’s expert’s speculation that

the blood was a transfer stain deposited by an object is a baseless assumption, which he

qualifies himself saying “there is no evidence that permits me to opine with certainty that it

[blood was planted] happened in this case.” Pltf’s Exh. 108, at Moses 0919; Defs’ Exh. O, p.

44 of 47 – 45 of 47.

Defendants Decline to Test Other Probative Forensic Evidence
       272.    DPD requested that ISP test some other items of evidence. Carlton informed ISP

that he needed testing on the blood and hair from Helmbacher's right hand and left fingernail

scrapings, in which Lu had found a blood-like substance. Ex. 83; Ex. 61 at 75:3-10; Ex. 84 at

Palmer (ISP) 127.

RESPONSE: Immaterial/Undisputed.             Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       273.    ISP did not conduct DNA testing on the fingernail scrapings or hair. Ex. 84 at

Palmer (ISP) 127; Ex. 85.

RESPONSE: Immaterial/Undisputed.             Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       274.    The nail scrapings contained DNA from skin. Ex. 61 at 73:11-75:10.
                                                 83
                      3:17-cv-03268-CSB-EIL # 172           Page 84 of 127




RESPONSE: Immaterial/Disputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because the cited material does not support the statement. Lu

(Aper) testified she did not find skin under the fingernails. Later DNA testing by Cellmark

may have found skin cells under the fingernails, but that type of “touch” DNA analysis was

not done at the ISP lab in 1998. Defs’ Exh. K, p. 75, line 11-p.76, line 3.

       275.    Carlton learned that there was blood-like substance in the left fingernail scraping,

but testified that he did not have them sent back to the lab for further analysis after they were

returned to DPD from ISP without analysis. Ds' Ex. A, Part 2, at Decatur 5934:2-8.

RESPONSE: Immaterial/Undisputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       276.    Carlton thought blood evidence found at the crime scene would be more likely to

provide probative information than shoes collected three or four weeks later. Ds' Ex. A, Part 2, at

5937:4-11.

RESPONSE: Immaterial/Disputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because Carlton’s testimony is mischaracterized. The question is

whether, in a general sense, “forensic evidence” at a crime scene would be “more likely” to

assist an investigation than a pair of shoes found weeks later. It is a general opinion on

evidence gathering.     It is not a statement about the actual evidence gathering in the

Helmbacher murder investigation.




                                                84
                     3:17-cv-03268-CSB-EIL # 172           Page 85 of 127




       277.    Lu testified that she relied on information from the police departments to determine

what items of evidence to test. Ex. 61 at 23:21-24.

RESPONSE: Immaterial/Disputed.              Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.     It is disputed because it mischaracterizes Lu’s description of the ISP lab

practices. Certainly the lab needed to know the facts of a case. But the ISP had its own

protocols to make testing decisions, and had to make its own decisions of what tests would

have the most probative value. Defs’ Exh. K, p. 232, line 7 – p. 233, line 20.

       278.    Lu and Pitchford also did not test the blood swabs from Helmbacher's apartment or

blood-like stains on the hammer or ball cap found in the apartment. Ex. 59 at 33:15-34:2; Ex. 84

at Palmer (ISP) 121-123.

RESPONSE: Immaterial/Undisputed.             Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       279.    Lu informed DPD that they should advise if any items not tested would significantly

aid the case. Ex. 85 at Palmer (ISP) 177.

RESPONSE: Immaterial/Disputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because the cited reference does not support the statement.

       280.    DPD officers did not advise ISP that the untested fingernail scrapings or hand-bag

contents needed to be tested. Ex. 101 at Fedor 6.




                                                85
                      3:17-cv-03268-CSB-EIL # 172           Page 86 of 127




RESPONSE: Immaterial/Disputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because the cited reference does not support the statement.

       281.    DPD did not inform the ISP analysts that Helmbacher had defensive wounds and

that the attacker's DNA profile could be under Helmbacher's fingernails. Ex. 10 at Palmer

13194:36.

RESPONSE: Immaterial/Disputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because the cited reference does not support the statement.

       282.    ASA Ahola testified that he would have wanted the fingernail scrapings analyzed

for DNA because the results could have been exculpatory. Ex. 63 at 124:17-25:5

RESPONSE: Immaterial/Disputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because the cited reference does not support the statement.

       283.    Around September 24th or 25th, Lu examined the hand bags and identified hairs.

Ex. 61 at 72:16-21. Lu did not forward the hairs for microscopy examination because she never

received a hair standard from Palmer. Ex. 61 at 72:7-10, 74:5-14, 148:1-5.

RESPONSE: Immaterial/Disputed. It is immaterial and disputed because Lu and Pitchford

both testified that hairs were not tested because they have a very low level of probative value.

Pltf’s Exh. 61, at 143, line 19- p. 145, line 4; p. 147, line 22-p. 148, line 5; Defs’ Exh. L, p. 76

lines 15-20, p. 181, line 12-23.

       284.    Palmer's prints were never found at the crime scene. Ex. 86.




                                                86
                      3:17-cv-03268-CSB-EIL # 172            Page 87 of 127




RESPONSE: Immaterial/Undisputed.             Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. Fingerprints are a chance impression. Lack of fingerprints at a crime scene has

no probative value.

       285.    Defendants Carlton, Chabak, Bell, Ryan, Hubbard, Applegate, and Patton knew

Palmer's prints did not match any of the latent prints developed at the scene, Ex. 86; ASOF 45-51,

yet none wrote a report memorializing this. Ex. 118-120; Ex. 122 at 2.

RESPONSE: Immaterial/Undisputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. Fingerprints are a chance impression. Lack of fingerprints at a crime scene has

no probative value.

Palmer is Charged with Capital Murder
       286.    On January 29, 1999, Carlton informed Palmer that the shoes were tested and had

come back with blood matching the DNA of Helmbacher. Ds' Ex. A, Part 1, at Decatur 5745:21-

23. Palmer shook his head no and maintained that Helmbacher's blood could not have been found

on his shoes because he had not murdered him. Palmer continued truthfully saying "I didn't do it."

Ex. 35; ASOF 1.

RESPONSE: Immaterial/Undisputed, except for the claim of “truthfully.” Facts, #50, 71.

       287.    Carlton wrote a closing report stating that the Helmbacher murder was being closed

with the arrest of Palmer for First Degree Murder. Ex. 36.

RESPONSE: Material/Undisputed.

       288.    Carlton's closing report stated that there was "nothing incriminating" found in Lee's

car and that the security tape showed Lee had not changed clothes. Ex. 36 at Decatur 142; Ex. 51;

Ex. 36 at Decatur 142; ASOF 77-79, 82.
                                                87
                     3:17-cv-03268-CSB-EIL # 172          Page 88 of 127




RESPONSE: Immaterial/Undisputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       289.    Carlton's report says that a witness saw Helmbacher alive at 7:00 p.m. Ex. 36 at

Decatur 141.

RESPONSE: Immaterial/Disputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. The statement fails to point out that the report says the witness saw Helmbacher

“around” 7:00.

       290.    This memo was provided to the prosecution. Ex. 63 at 44:13-45:2; 46:3-24; 51:4-

9.

RESPONSE: Immaterial/Undisputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       291.    ASA Ahola relied on information provided by the police department when making

decisions whether to charge a suspect. Ex. 70 at 74:14-76:22; Ex. 63 at 36:12-16.

RESPONSE: Material/Undisputed.

       292.    Ahola assumed that the police had eliminated all other suspects before bringing

someone to him for charges. Ex. 63 at 110:2-6.

RESPONSE: Immaterial/Undisputed. It is immaterial because everything the DPD did in

connection with investigating or knew about other suspects was disclosed in police reporting.

       293.    Palmer was charged with first-degree murder and burglary, and an arrest warrant

was issued for Palmer on January 28, 1999. Ex. 93.



                                                 88
                     3:17-cv-03268-CSB-EIL # 172            Page 89 of 127




RESPONSE: Material/Undisputed.

       294.    The complaint for arrest warrant described three categories of evidence as forming

the basis for Carlton's belief that Palmer committed the murder: Ray Taylor's story; the Filas that

were taken from Palmer and shown to Taylor; and the blood on the Fila shoe. Ex. 93.

RESPONSE: Material/Undisputed.

       295.    None of those pieces of evidence alone was enough to support probable cause. Ex.

63 at 87:23-88:19; Ex. 102 at 138:13-23.

RESPONSE: Material/Disputed. Pltf’s Exh. #63, line 19 – p. 64, line 5.

       296.    Information showing that Helmbacher's blood was planted on Palmer's shoe would

have impacted Ahola's decision to charge Palmer. Ex. 63 at 90:8-15.

RESPONSE: Material/Undisputed.

       297.    If Ahola had known that the Fila shoes had been unsealed while in DPD custody,

he would have disclosed that information to the defense. Ex. 63 at 122: 22-24, 123:1-12.

RESPONSE: Immaterial/Undisputed. It is immaterial because the shoes were not unsealed

while in DPD custody.

       298.    MCSAO prosecutors on this case do not recall being informed of the following:

that a DPD officer said he obtained a video of Lee at a gas station that the officer claimed showed

Lee had not changed his clothes the night of the murder but which did not show that Lee had not

changed clothes, Ex. 63 at , 113:4-12; Ex. 70 at 121:10-122:2, 122:3-11; that officers collected a

bloody towel from the trunk of Lee's car pursuant to a search warrant or that items of evidence

from Lee's car were labeled with a biohazard sticker, Ex. 63 at 114:1-10; Ex. 68 at 98:20-101:3;

Ex. 70 at 122:12-124:6; that officers told Taylor to include Palmer's name in the statement or to

implicate Palmer, Ex. 68 at 89:19-90:12; or that there was a financial conflict between Lee and



                                                89
                     3:17-cv-03268-CSB-EIL # 172           Page 90 of 127




Helmbacher, Ex. 68 at 92:1-93:11; Ex. 63 at 111:8-20; Ex. 70 at 119:6-120:2; among other

evidence.

RESPONSE: Immaterial/Disputed. It is immaterial because what prosecutors remember

more than 20 years later proves nothing relevant to the case. All of the above information

was disclosed in police reports.

       299.   Prosecutors would have disclosed to the defense any of the information listed in

ASOF 298, had they known it.

RESPONSE: Material/Undisputed, and presumably the prosecutors did disclose it because

they had all that information, which was contained in police reports given to the prosecutors.

Pretrial Hearings
       300.   At the preliminary hearing on February 18, 1999, Carlton discussed only two

categories of evidence: the blood found on Palmer's shoe and Taylor's story about Palmer's

supposed confession. No other evidence was discussed. Ds' Ex. A, Part 1, at Decatur 5712-5726.

RESPONSE: Material/Undisputed.

       301.   At a preliminary hearing, Carlton also testified that the shoes were sent to the crime

lab and blood was found, and that they were sent back to the lab and the blood was matched to

Helmbacher. Ds' Ex. A, Part 1, at Decatur 5720:3-5721:3.

RESPONSE: Immaterial/Disputed.            Plaintiff’s statement mischaracterizes Carlton’s

testimony as though he was giving a precise chronological account of the ISP testing events.

Blood was found on the shoes and they underwent DNA testing. Carlton’s testimony cannot

realistically be construed as misrepresenting that blood was found the first time, which is

what plaintiff intends.

       302.   Based on those two pieces of evidence, the court concluded that there was probable

cause to believe that Palmer committed the offense. Ds' Ex. A, Part 1, at Decatur 5725:2-12.
                                               90
                      3:17-cv-03268-CSB-EIL # 172           Page 91 of 127




RESPONSE: Material/Undisputed.

        303.   Carlton testified at the suppression hearing that the shoes were sent to the lab and

came back five months later with the results that Helmbacher's blood was on them. Ds' Ex. A, Part

1, at Decatur 5745:4-14.

RESPONSE: Material/Undisputed, except Carlton testified it was “about” five months later.

        304.   Carlton did not testify at the preliminary hearing or suppression hearings that the

shoes were examined once, tested negative for blood, and returned to DPD. Ds' Ex. A, Part 1, at

Decatur 5712-5726, 5745:4-14.

RESPONSE: Immaterial/Undisputed.             Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is also immaterial because the shoes did not get “tested negative for blood.”

There was no testing of the shoes when first at the crime lab, only an exterior examination.

        305.   Carlton never took any steps during the preliminary or suppression hearings to

correct or clarify his incorrect testimony. Ds' Ex. A, Part 1, at Decatur 5712-5726, 5733-5767.

RESPONSE: Immaterial/Disputed. Carlton did not give incorrect testimony.

Trial
        306.   Palmer faced the death penalty. Ex. 73.

RESPONSE: Immaterial/Undisputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

        307.   At the criminal trial, Taylor testified that he was outside Helmbacher's apartment

with Palmer on August 26, 1998, and that Palmer climbed in the window and came out the front

door, and asked him to act as a lookout during the burglary. Taylor testified at trial that he stood

there and then went up to his apartment, and that a short time later Palmer appeared in his
                                                91
                     3:17-cv-03268-CSB-EIL # 172              Page 92 of 127




apartment with an armload of Helmbacher's stolen belongings. According to Taylor, Palmer asked

for a garbage bag, and Taylor got out his garbage can, which had a white plastic bag in it. He said

Palmer went through the stolen items and threw some of them away. The two of them then took

the bag to the dumpster a few blocks away. Ds' Ex. A, Part 1, at Decatur 5822:5-5830:11.

RESPONSE: Material/Undisputed.

       308.    Taylor further testified that the next day, he saw Palmer in front of his apartment,

and then saw him again a couple hours before dark outside Bradford's apartment. According to

Taylor's testimony, when he saw Palmer the second time, Palmer was wearing different clothes

and shoes than he had been wearing earlier in the day, and Palmer told him that he had beat "the

dude to death." Ds' Ex. A, Part 1, at Decatur 5831:23-5832:6, 5832:22-5833:6, 5848:13-20.

RESPONSE: Material/Undisputed.

       309.    Taylor testified three times that the shoes ISP tested were not the ones Mr. Palmer

wore on August 26 or 27, 1998 before Helmbacher's death. Ds' Ex. A, Part 1, at Decatur 5834:20-

5835, 5845:2-9, 5858:21-5859:12.

RESPONSE: Material/Disputed. Facts, #52-53, 56.

       310.    The State also presented evidence at trial that Helmbacher's blood was found on

Palmer's shoe. Ds' Ex. A, Part 3, at Decatur 6041:7-9, 6128:7-13, 6151:12-16.

RESPONSE: Material/Undisputed.

       311.    Carlton testified that the first time the shoes were sent to the lab, ISP lab tested only

the two visible red spots on the outside of the shoe, and nothing more. Id. at Decatur 5931:4-15.

RESPONSE: Immaterial/Disputed. Carlton testified about his understanding of what the

ISP lab did. Lu (Aper) testified in detail that the lab tested more than two brownish spots

on the outside exterior of the shoes, which were negative. Facts, #28



                                                  92
                     3:17-cv-03268-CSB-EIL # 172            Page 93 of 127




       312.    Carlton also testified that the testing he had wanted ISP to do the first time was not

done, and that he returned them to the lab because ISP had not done proper testing the first time.

Ds' Ex. A, Part 2, at Decatur 5928:22-5929:13, 5931:4-15.

RESPONSE: Immaterial/Disputed. Carlton’s testimony was about what the DPD wanted

done. It was not a commentary on whether the ISP did anything improper.

       313.    The jury deliberated for 14 hours and sent four notes to the judge, one asking to see

the shoes, and one indicating that they were deadlocked. The judge told them he would not accept

a hung jury, and eventually the jury returned a verdict of acquittal on the burglary and guilty on

the murder. Ds' Ex. A, Part 3, Decatur 6166-6176.

RESPONSE: Immaterial/Undisputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       314.    Palmer was acquitted of burglary. D's Ex. A, Part 3, at Decatur 6181:20-23.

RESPONSE: Immaterial/Undisputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       315.    On May 8, 2000, Palmer was sentenced to life in prison. Ex. 73 at Palmer 2247.

RESPONSE: Immaterial/Undisputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

Taylor's Burglary Charges Dropped
       316.    Six weeks after Taylor's testimony, on June 5, 2000, the burglary charges against

Taylor were dropped. Ex. 91 at Palmer 5326.



                                                93
                      3:17-cv-03268-CSB-EIL # 172           Page 94 of 127




RESPONSE: Immaterial/Undisputed.             Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       317.    Ahola testified that "all sort of things" could have been given to Taylor in exchange

for truthful testimony. Ex. 63 at 94:4-19.

RESPONSE: Immaterial/Undisputed.             Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       318.    While law enforcement could not offer deals on the SAO's behalf, officers would

regularly tell witnesses that they would inform the State's Attorney's Office about the witness's

cooperation. Ex. 68 at 59:14-50:11; Ex. 70 at 87:23-91:3.

RESPONSE: Immaterial/Disputed. It is immaterial because it discusses a general practice

followed by the prosecutors. It says nothing about anything the DPD did in this case. It is

disputed because the cited references do not support the statement. Waggoner’s testimony

described a practice she followed in drug prosecutions. Pltf’s Exh. 68, p. 60, line 1-11. Reuter

only discusses the various prosecutor’s offices approaches.

       319.    ASA Ahola testified that it would be reasonable to assume that there was nothing

aside from Taylor's testimony in Palmer that could have formed the basis to dismiss charges against

Taylor. Ex. 63 at 95:19-24, 96:1-3.

RESPONSE: Material/Undisputed.

Post-Conviction DNA Testing Shows Palmer's Innocence
       320.    The court held a hearing on the 2010 petition, and concluded that the victim

exhibited defensive wounds which suggested he had fought with the assailant, the scrapings from

Helmbacher's fingernails would be materially relevant. Ds' Ex. M, at 2-3.
                                                94
                      3:17-cv-03268-CSB-EIL # 172          Page 95 of 127




RESPONSE: Immaterial/Undisputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       321.    The forensic testing on Helmbacher's nail scrapings was conducted by highly

qualified analysts at a reputable, accredited lab. Ex. 5; Ex. 6; D' Ex. N. at 177:3-13; Ex. 106 at

10:2-5; Ex. 104, 16:1-8.

RESPONSE: Immaterial/Undisputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       322.    In 2014 and 2015, Cellmark Forensics laboratory developed DNA profiles from the

scrapings taken from Helmbacher's fingernails. Cellmark found a mixture of DNA belonging to

Helmbacher and another male. Ex. 6.

RESPONSE: Immaterial/Undisputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       323.    Palmer was unequivocally excluded as a contributor to the DNA under

Helmbacher's nails. Ex. 6; Resp. to DSOF 86.

RESPONSE: Immaterial/Disputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. Facts, #85-87.

       324.    The DNA sample underwent a second independent analysis to confirm the results

of the first. Ex. 106 at 41:9-42:16.




                                               95
                     3:17-cv-03268-CSB-EIL # 172          Page 96 of 127




RESPONSE: Immaterial/Disputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because the statement completely misleads the court about the

Cellmark results. The second amplification did not confirm the first test results. The #16

allele in the Cellmark results is what was believed to have excluded plaintiff from the

fingernail DNA, because plaintiff’s DNA does not share that allele. The first reading from

the Cellmark test did not show #16 allele at all, so it did not exclude plaintiff. Cellmark then

amplified it again, and a #16 came up the second time as a tiny peak, highly sub-threshold.

The threshold is the level a DNA reading must reach to be considered scientifically reliable.

Reamplification is tricky. As samples get reamplified, the risk of distortion becomes great.

The second amplification testing results fell far short of that level of reliability. Moreover,

Cellmark did not employ a negative control measure required for reamplification, which is

designed to reduce the risk of distortion such as drop-in, where DNA which doesn’t actually

belong to the sample, shows up. Cellmark’s testing was scientifically unreliable and Bod,

which purchased Cellmark, refused to endorse the Cellmark results. Plaintiff’s statement

is completely wrong, and very misleading. Defs’ Exh. MM (Exhibit 1 to Lucy Davis’

deposition) ( Defs’ Exh. N), p. 11-20; Appendix p. 2.

       325.   On January 22, 2014, Barbara Leal and Huma Nasir of Cellmark Forensics issued

a lab examination report that concluded that the right-hand nail scrapings indicated a mixture of

DNA of two males. Palmer and Taylor were both excluded as contributors, and Helmbacher was

not excluded. The non-Helmbacher DNA necessarily came from some other male. Ex. 6 at Palmer

3743-3744; Ex. 106 at 38:5-39:3; Ex. 106 at 101:4-10; Ex. 104 at 33:24-35:24; Ex. 101 at Fedor

12.



                                               96
                     3:17-cv-03268-CSB-EIL # 172          Page 97 of 127




RESPONSE: Immaterial/Disputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed based on reasons stated in response to #324.

       326.    Bode Cellmark later performed mitochondrial DNA testing on the hairs found in

Helmbacher's hands. This DNA testing established that one of the hairs did not belong to

Helmbacher, and it could not have come from Palmer. Ex. 5.

RESPONSE: Immaterial/Undisputed.          Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

Palmer Is Exonerated
       327.    Following Palmer's exoneration, DPD reopened its investigation into the unsolved

Helmbacher murder. Ex. 102 at 35:12-36:1; Ex. 115.

RESPONSE: Immaterial/Undisputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       328.    As of 2018, DPD was still investigating Doug Lee as a potential suspect for the

murder of Helmbacher. Ex. 102 at 150:4-7; 150:23-151:4.

RESPONSE: Immaterial/Disputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because the DPD had no more to implicate Lee as of 2018 than it

did in 1998. Id. at 171, lines 14-17.

       329.    In 2018, Bode Cellmark performed DNA testing on the same fingernail scrapings

and hairs from Helmbacher's hands. The lab was unable to exclude Lee as a possible contributor

to the DNA found under Helmbacher's fingernails. Ex. 12 at Palmer 3268.
                                              97
                     3:17-cv-03268-CSB-EIL # 172          Page 98 of 127




RESPONSE: Immaterial/Disputed.           Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because the cited reference does not support the statement. In fact,

it disputes the statement. Lee’s DNA sample, CCC1727-0253-R-1, was compared to the

Cellmark sample, FR12-0088-01.01, which was the fingernail scrapings. Bode compared the

Lee sample to the fingernail DNA, and stated: “the partial Y-STR profile received for

sample FR12-0088-01.01.1 is consistent with a mixture of at least two individuals. Due to the

possibility of allele drop out, no conclusions can be made on this mixture.” Using the valid

testing methods Cellmark failed to use in excluding plaintiff, Bode determined no

conclusions were possible.

       330.   In 2020, an independent crime lab engaged in this civil lawsuit, discovered a

mixture of DNA profiles on the handle of the murder weapon. ECF No. 136 at 2. Plaintiff requested

that DPD send the profiles to CODIS, which could potentially identify the contributor to the DNA

on the handle. ECF Nos. 136. Defendants refused to send the profiles to CODIS. ECF No. 139.

RESPONSE: Immaterial/Disputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.     It is disputed because such a submission would not identify a relevant

contributor. The hammer handle profile was a complex mixture, with greater than 5 alleles

identified at multiple loci. This means that the profile mixture was generated by more than

one person. Because of the severity of the mixture, the profile did not meet the formula

prescribed by the FBI’s INDS Operational Procedures Manual. Generally, to conduct a

search via CODIS, CODIS requires a single source profile of up to 2 alleles on 1 loci (which

would be generated by a single source or one person / contributor). Because of the severity



                                               98
                     3:17-cv-03268-CSB-EIL # 172            Page 99 of 127




of the mixture of the profile from the hammer handle, a submission to CODIS (assuming it

would have even been accepted), would have resulted in hundreds of thousands of results

which would have no probative value. Moreover, defendants concluded that a CODIS

submission for civil lawsuit purposes would be improper and violate the FBI’s regulations

for CODIS submissions. This court agreed with defendants after litigation on plaintiff’s

motion to compel the submission. Doc. #146, affirmed Doc. #150.

The Lead Sheet
       331.    The Lead Sheet, which documents investigative developments, but which was not

shared with the prosecutor, Ex. 37, Ex. 122 at 1, includes the following information:

RESPONSE: Immaterial/Undisputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       332.    Lead 134 (assigned to Ryan) is to compare prints of Lee with prints from the scene.

It's listed as completed 9/1. "No comparison" done. Ex. 37.

RESPONSE: Immaterial/Undisputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       333.    Lead 141 (assigned to Carlton) is to conduct the search of Lee's vehicle. Carlton

does not mention here that there was blood on the towel he collected in his police report. Ex. 37.

RESPONSE: Immaterial/Undisputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. There was no evidence at that time that there was blood on the towel.

       334.    Leads 152 & 153 (assigned to Ryan) is to send items C-71506 (Lee shirt, pants,

socks, towel) and C-71505 (Lee shoes) to the ISP to "examine evidence . . . for blood." Ex. 37.
                                                99
                     3:17-cv-03268-CSB-EIL # 172             Page 100 of 127




RESPONSE: Immaterial/Undisputed.               Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       335.    Lead 171 (assigned to no one) is to check the ISP lab results for the above items. It

is never completed. It is listed on the lead sheet 9/2. Ex. 37.

RESPONSE: Immaterial/Disputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because the cited reference does not support the statement.

       336.    Lead 189 (assigned to Felton) is to interview T. Estes (Helmbacher's neighbor

whose daughter saw him alive at 7:50 p.m. on the night he was killed, see Ex. 40 at Palmer 5573).

It was never completed. Ex. 37.

RESPONSE: Immaterial/Disputed.              Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because the cited reference does not support the statement.

       337.    Lead 200 is Morville sending the bag to ISP on September 17--the same day as he

sent Taylor's prints to ISP. Ex. 76; Ex. 37.

RESPONSE: Immaterial/Undisputed.               Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       338.    Lead 266, which is listed on 9/16, says "Re-Compare Ray Taylor's prints/ISP lab

evidence." It is listed as "completed" on 9/17. The disposition is "ID Made." ISP did not identify

Taylor's print until September 21. Ex. 78; Ex. 37.




                                                 100
                     3:17-cv-03268-CSB-EIL # 172           Page 101 of 127




RESPONSE: Immaterial/Disputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because the cited reference does not support the statement.

       339.    There is no entry on the lead sheet documenting that Carlton sent the shoes back to

the ISP lab to be torn apart. Ex. 37.

RESPONSE: Immaterial/Undisputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

       340.    The only entry on the lead sheet between when ISP reported the negative finding

on the shoes and when Carlton sent them back is that DPD took blood samples from Ray Taylor

and test results on those samples. Ex. 37 at Leads 297-298; Ex. 81 at Palmer (ISP) 75.

RESPONSE: Immaterial/Undisputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

DPD Policies and Practices
       341.    Plaintiff issued a 30(b)(6) notice seeking discovery on his Monell theories. Ex. 67.

RESPONSE: Material/Undisputed.

       342.    Any written policies that went into effect after 19981-1999 and were not replacing

a previous policy were new policies, not effective at the time of the Helmbacher investigation. Ex.

66 at 74:22-75:12

RESPONSE: Material/Disputed.            The testimony establishes the opposite of what the

statement contends.      Some policies dated after 1999 could have been restatements or

refinements of policies or of practices that preceded them.



                                               101
                      3:17-cv-03268-CSB-EIL # 172         Page 102 of 127




        343.    To the extent DPD had any written policies in 1998, DPD had no formal testing on

policies or procedures and no signature requirement asking officers to attest to having read the

policies or procedures. Ex. 66 at 86:17-21; Ex. 66 at 86:22-87:1; Ex. 67.

RESPONSE: Immaterial/Disputed.             The statement is immaterial because testing and

attestation to policies is irrelevant to plaintiff’s Monell claim. The policy form of a Monell

claim requires that a policy be the cause, that is, the driving force, behind a constitutional

violation. Bd. Of Cnty. Comm’rs. v. Brown, 520 U.S. 397, 399 (1997). The statement is

disputed because the cited reference does not support it. Former police chief Mowen could

not recall how officers were tested on or attested to the policy manual. Nevertheless, a DPD

written policy required an officer “to thoroughly familiarize himself with the rules,

regulations, orders and policies of the department and to abide and conform to same. Each

officer must have a working knowledge of all laws and ordinances.” Defs’ Exh. NN, p. 52 of

293 (Exh. 4 of Mowen deposition)

        344.    DPD had no written policy in 1998 or 1999 outlining the obligation under Brady v.

Maryland to disclose exculpatory evidence, including alternate suspects. Ex. 66 at 49:12-51:20,

52:3-8, 112:13-19.

RESPONSE: Immaterial/Undisputed.               It is immaterial because the DPD had a clear

practice that all evidence must be documented and disclosed to the State’s Attorney. (Id. at

53, line 3-17; 123, line 7.-p.124, line 11).

        345.    The only policy DPD had on the disclosure of evidence was Brady v. Maryland

itself. Ex. 66 at 51:2-10.




                                                 102
                     3:17-cv-03268-CSB-EIL # 172           Page 103 of 127




RESPONSE: Immaterial/Disputed. It is immaterial because the DPD had a clear practice

that all evidence must be documented and disclosed to the State’s Attorney. (Id. at 53, line

3-17; 123, line 7.-p.124, line 11).

       346.     Officers were not given written training materials on their obligations to disclose

exculpatory evidence. Ex. 66 at 55:14-17.

RESPONSE: Immaterial/Disputed.            The statement is immaterial because testing and

attestation to policies is irrelevant to plaintiff’s Monell claim. The policy form of a Monell

claim requires that a policy be the cause, that is, the driving force, behind a constitutional

violation. Bd. Of Cnty. Comm’rs. v. Brown, 520 U.S. 397, 399 (1997). The statement is

disputed because the cited reference does not support it. Former Police Chief Mowen could

not recall how officers were tested on or attested to the policy manual. Nevertheless, a DPD

written policy required an officer “to thoroughly familiarize himself with the rules,

regulations, orders and policies of the department and to abide and conform to same. Each

officer must have a working knowledge of all laws and ordinances.” Defs’ Exh. NN, Exh. 4,

p. 52 of 293.

       347.     Morville, who was in charge of managing the custody of all evidence in DPD’s

possession around the time of the Helmbacher investigation, was never familiar with an obligation

to share information with the prosecution or the criminal defendant or his attorney. He received no

training on the subject, and to his knowledge, DPD did not require him to turn over evidence to

the prosecution. Ds’ Ex. D, 180:20-181:15; 181:16-23.; 182:1-12; 183:22-185:9.

RESPONSE: Immaterial/Undisputed. It is immaterial because Morville was mostly a patrol

officer, who did not make disclosures to prosecutors. Detectives worked directly with the

prosecutors. If Morville made an arrest while on patrol, he did a report, and if a prosecution



                                                103
                      3:17-cv-03268-CSB-EIL # 172            Page 104 of 127




followed, there’s no indication the prosecutor did not get the report, so someone in the DPD

followed the standard practice of getting materials to prosecutors. Moreover, the DPD had

a written policy, establishing it was “the responsibility of the criminal investigations

commander to ensure the integrity, control and dissemination of all reports maintained

under his control. Exh. NN, p. 224, VIII.A.4.

          348.   It was not the practice for prosecutors or criminal defense attorneys to come to DPD

headquarters and examine reports or evidence. Ex. 63 at 22:1-23:22; Ex. 70 at 59:17-60:23, 60:24-

61:19, 61:20-62:19; Ex. 68 at 32:6-33:10, 42:2-43:3, 46:4-12, 51:17-52:18, 52:19-53:18; Ex. 66 at

70:7-21.

RESPONSE: Immaterial/Undisputed. It is immaterial because there is no evidence any

defense attorney or prosecutor could not go to the police station (which at the time was in

the same building as the State’s Attorney’s office) to review evidence.

          349.   Palmer’s expert police practices expert discussed that it was a departure from

normal police practices in 1998 for officers to lack training in evidence disclosure. Ex. 111 at

Harvey 33.

RESPONSE: Immaterial/Undisputed. It is immaterial because Harvey had no basis for that

testimony, and in any event it is irrelevant to plaintiff’s Monell claim.

          350.   DPD had no written policy requiring officers to document investigative

developments in a homicide investigation. Ex. 111 at Harvey 25-26; Ex. 66 at 65:6-20, 71:20-72;

Ex. 67.

RESPONSE: Immaterial/Disputed. There was no written policy expressed as it is in the

statement, and as the question was posed. But there certainly were policies covering the topic

and which dispute the substance of the statement. For example, DPD had the following



                                                 104
                     3:17-cv-03268-CSB-EIL # 172           Page 105 of 127




written polices: a) police must be truthful in their written reports, Exh. NN, Ex. 4 p. 49; b)

General Order 95-90 covered all aspects of field and follow-up report writing. Id., p. 158-67;

c) G.O. 95-99 covered all aspects of managing case investigations, Id., p. 183-187; d) General

Order I-9 covered all aspects of criminal investigations. Id., at 194-196; e) G.O. 5-2 covered

all aspects of records creation and management. Id at 222-227.

       351.    DPD required that all materials pertinent and material to a case be kept in the

investigative file, Ex. 66 at 68:5-8, yet had no written policy governing what information must be

included in a report in a homicide investigation. Ex. 66 at 71:20-72:3.

RESPONSE: Immaterial/Disputed. It is immaterial because the DPD officers’ training and

experience taught them what goes into a homicide investigation report, and no Monell claim

can be based on the lack of written requirements on such detail. It is disputed based on the

policies disclosed in response to #350.

       352.    DPD had no written policy governing note-taking during an investigation or the

preservation of notes. Ex. 66 at 65:6-20, 71:20-72:8; Ex. 67.

RESPONSE: Immaterial/Disputed. It is immaterial because the DPD officers’ training and

experience taught them what goes into a homicide investigation report, and no Monell claim

can be based on the lack of written requirements on such detail. It is disputed based on the

policies disclosed in response to #350.

       353.    Though Defendants' supervisor Chabak had the responsibility to oversee and ensure

the disclosure of evidence in homicide investigations, he did not conduct that oversight. Ds' Ex. H

at 121:13-124:8.




                                               105
                     3:17-cv-03268-CSB-EIL # 172           Page 106 of 127




RESPONSE: Immaterial/Disputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because the cited reference does not support the statement.

       354.    Individual Defendants testified about the lack of training regarding documenting

investigative information and disclosing it to prosecutors. Ds' Ex. D at 181:16-23, 182:1-12; Ds'

Ex. C at 74:5-24; Ds' Ex. F at 162:16-20.

RESPONSE: Immaterial/Disputed.              Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because the cited reference does not support the statement.

       355.    Any evidence that Palmer's defense counsel did not receive was the result of

nondisclosure by DPD, rather than by MCSAO. MCSAO had an open-file policy regarding

defendants' access to documents and trained its attorneys that everything the prosecutors got should

be turned over to the defense, no matter what it was. Ex. 68 26:20-28:3; Ex. 70 at 36:15-37:15;

Ex. 70 at 56:18-57:3.

RESPONSE: Immaterial/Disputed.           It is immaterial because there is no evidence that

plaintiff’s defense attorneys did not obtain information required by due process. It is

disputed because if plaintiff’s defense attorneys did not receive certain information, such as

DNA from evidence never processed, that was their doing, not any defendants.

       356.    Any police reports provided to the prosecutors' office would then be provided to

the defense, and the defense would receive any additional materials as they came in. Ex. 63 at

20:17-24, 21:1-2; 25:1-7.

RESPONSE: Material/Undisputed.




                                                106
                     3:17-cv-03268-CSB-EIL # 172            Page 107 of 127




       357.    The prosecutors on the Helmbacher case did not withhold any exculpatory

information from the defense. Ex. 68 at 153:20-154:7; Ex. 63 at 139:19-22; Ex. 70 at 158:7-13.

RESPONSE: Material/Undisputed.

       358.    According to standard DPD practice as of 1998, officers were supposed to collect

all crime scene evidence that might be pertinent to an investigation. DPD had no written policy

dictating which pieces of physical evidence to collect from a crime scene and left that to the

discretion of officers. Ex. 66 at 91:1-13.

RESPONSE: Immaterial/Disputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed based on the response to # 350.

       359.    DPD policies left it to the discretion of the investigating detective what items of

evidence should be tested at the lab. Ex. 66 at 91:14-20.

RESPONSE: Immaterial/Disputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. The ISP had its own protocols on what was tested at its lab. Defs’ Exh. L, p. 168,

lines 13-22; p. 170, line 9, to p. 172, line 23.

       360.    DPD's practice regarding the storage of evidence was as follows: officers would

place evidence in a bag, secure it with evidence tape, and write their initials on it, Ds' Ex. G at

98:24-99:10.

RESPONSE: Material/Undisputed.

       361.    If there was no evidence officer on duty, officers would place the bagged evidence

in an empty storage locker and deposit the key in a drop box. Ds' Ex. D at 116:19-117:15. Officers

could keep the key and have access to the evidence again. Ds' Ex. G at 91:15-12. Once the key



                                                   107
                     3:17-cv-03268-CSB-EIL # 172           Page 108 of 127




was returned, the evidence officer would then empty the lockers and place evidence into the vault.

Ds' Ex. D at 376:22-379:1.

RESPONSE: Immaterial/Disputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. The statement that the officers could keep the key to have access to the evidence

is misleading. Patton testified that if an officer’s shift ends while he is still in the process of

completing whatever has to be done with the evidence before it’s inventoried, then the

officers might secure the evidence overnight and keep the key until the next shift. But the

evidence would not be bagged and tagged yet. It would be in the same condition as when the

officer brings it into the station. The evidenced would not be inventoried at that time.

       362.    DPD's evidence storage policy required officers to write a report when they checked

evidence into and out of the vault, and were supposed to record chain of custody on the evidence

card affixed to the evidence. Ex. 67 at 215-216.

RESPONSE: Material/Undisputed.

       363.    It was not the practice to follow this policy. For instance, Defendant Bell's report

on September 1, 1998 says that keys were checked in and out of the vault on that date, but the

evidence tag does not reflect that. Compare Ex. 57 at Decatur 6 with Ex. 58 at Decatur 7014.

RESPONSE: Immaterial/Disputed.            Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because the cited material does not support the statement. This

single document does not establish a practice of not following the policy.

       364.    According to standard DPD practice, the evidence officer should check an item out

of evidence immediately before taking it to the crime lab. Ex. 66 at 97:24-98:4.



                                               108
                      3:17-cv-03268-CSB-EIL # 172             Page 109 of 127




RESPONSE: Material/Undisputed.

        365.    DPD had no written policy on how soon evidence needed to be taken to the crime

lab after being checked out of the vault. Ex. 66 at 99:1-4.

RESPONSE: Immaterial/Undisputed. It is immaterial because the standard practice was

that the evidence officer took the materials to take to the lab out of evidence the morning

that he went. He would start his shift at 7:00 a.m., empty out the locker of the materials,

then take them to the ISP lab in Springfield. Defs’ Exh. D, p. 147, lines 1-16.

        366.    DPD policy required detectives to collect any liquid blood from a crime scene into

a test tube, using a pipette, and store it in the refrigerator. Ex. 66 at 91:24-16.

RESPONSE: Immaterial/Disputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed because the policy required blood still in a live state to be gathered

in a test tube. In this case, blood was coagulated, so blood swabs had to be made. Defs’ Exh.

C, p. 118-119.     Helmbacher’s blood standard for DNA comparison was made by the

pathologist during the autopsy by drying liquid blood onto filter paper. Facts #72.

        367.    DPD did not have any protocol related to the storage of liquid blood other than to

keep it in a refrigerator near the evidence lockers. Ex. 66 at 92:17-93:8, 95:8-11.

RESPONSE: Immaterial/Undisputed.               Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment.

        368.    DPD had no written policy governing the conduct of interrogations or interviews.

Ex. 66 at 56:20-22.




                                                  109
                   3:17-cv-03268-CSB-EIL # 172         Page 110 of 127




RESPONSE: Immaterial/Disputed. Except for mere background, the statement is

immaterial because it is not probative of the issues raised in defendants’ motion for summary

judgment. It is disputed based on all the reasons stated in response to #350.




                                            110
                     3:17-cv-03268-CSB-EIL # 172             Page 111 of 127




                                               ARGUMENT

       INTRODUCTION

       In their Motion for Summary Judgment, defendants demonstrate they are entitled to

summary judgment and challenge plaintiff under Celotex Corp. to produce evidence to support a

trial on his far-fetched claims that defendants denied him a fair trial, that he was incarcerated

without probable cause and that his state law claims are triable. Plaintiff’s response, Doc. #165

(“Response”), attempts a desperate effort to do so, but fails. Plaintiff offers nothing more as proof

than inadmissible hearsay, speculation, innuendo, and the piling of inference on inference to

stretch for conclusions unsupported by the underlying facts. The melodrama plaintiff spins in his

Response may work for a Netflix drama, but it has no place in pushing a case toward a massive at

least six week trial against seven police officers, and the estate of one, all who retired from the

Decatur Police Department (“DPD”) years ago with stellar reputations and fine records.

       Plaintiff floods the Court with 368 Additional Facts, but volume should not be confused

with merit. A vast majority of the allegations are immaterial and unsupported by evidence, or

simply conjecture. Repeatedly the allegation of an Additional Fact was unsupported by the

material cited. Plaintiff’s strategy appears to be to overwhelm the Court with allegations to obscure

his lack of real evidence to support his claims. The tactic should not succeed.

       Plaintiff’s Response suffers from some general infirmities that infect his entire case. The

Response relies heavily on hearsay to weave the story plaintiff proposes, often from police reports

for their contents to prove the matters therein. Defendants point out in their Reply where plaintiff’s

allegations in the Additional Facts fail based on lack of support with admissible evidence.

       Plaintiff’s Response spends an enormous amount of its ink on criticisms of how the DPD

conducted its investigation of the Helmbacher murder. Yet, investigative shortcomings and flaws,



                                                 111
                     3:17-cv-03268-CSB-EIL # 172            Page 112 of 127




even if true, cannot form the basis of a constitutional claim. Alexander v. City of South Bend, 433

F.3d 550, 555 (7th Cir. 2006). Plaintiff blames defendants for work not done at the ISP lab, even

though defendants have no constitutional obligation to process latent evidence. Camm v. Faith,

937 F.3d 1096, 1109-1110) (7th Cir. 2019); United States v. Gray, 648 F.3d 562, 567 (7th Cir.

2011). Plaintiff also pushes heavily that defendants had a constitutional duty to create exculpatory

evidence, which they do not. Saunders-El v. Rohde, 778 F.3d 556, 562 (7th Cir. 2015); Gauger v.

Hendle, 349 F.3d 354, 360 (7th Cir. 2003).

        Plaintiff takes the greatest factual liberties with his rendition of Ray Taylor’s deposition

testimony, which he must, because Taylor alone destroys plaintiff’s lawsuit. During his deposition

Taylor was verbally beaten, berated, lead into confusion and, mostly, lacked memory of 20 year-

old events. Nevertheless, through it all, Taylor reaffirmed his statements and trial testimony

implicating plaintiff in Helmbacher’s murder.

        Plaintiff argues in his Response that defendants did not address all of the claims he makes,

and should have divined, apparently through questions asked witnesses in discovery, the moving

target he would raise to oppose summary judgment. Plaintiff even claims waiver. A complaint

however, must provide adequate notice of what a plaintiff claims the defendant did to cause his

injury, and a plaintiff cannot amend his pleadings in his response to a motion for summary

judgment. Shanahan v. City of Chicago, 82 F.3d 776, 781 (7th Cir. 1996). Any arguments plaintiff

raises to defeat summary judgment, not sufficiently plead to provide notice to defendants as to the

nature of them, are waived. For purposes of completeness, defendants will reply to plaintiff’s

additional claims, but in doing so do not relinquish their waiver arguments.

   I.      DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT ON
           PLAINTIFF’S FEDERAL CLAIMS




                                                112
                     3:17-cv-03268-CSB-EIL # 172            Page 113 of 127




       At the outset plaintiff argues defendants did not do enough to trigger his Celotex burden.

Defendants showed how the evidence that convicted plaintiff was developed and presented at his

trial. All of the facts and the legal arguments that followed sufficiently established that plaintiff

was not convicted by fabricated evidence or the suppression of exculpatory evidence, and if

plaintiff could prove otherwise, he had to show it to defeat summary judgment. Plaintiff apparently

contends it was defendants’ burden to prove a negative, that they did not fabricate or suppress

evidence, contesting that defendants’ summary judgment presentation does just that. In Celotex,

however, the Court expressly rejected what plaintiff contends. The Court observed that “[we] find

no express or implied requirement in Rule 56 that the moving party support its motion with

affidavits or other similar materials negating the opponents claim.” Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986). (Emphasis in original). Plaintiff cites Carmichael v. Village of Palatine,

605 F. 3d 451 (7th Cir. 2010), which offers no support for his argument.

       A. The Individual Defendants are Entitled to Summary Judgment on Plaintiff’s
          Due Process Claim in Count I of the Second Amended Complaint.

       Plaintiff argues defendants impose an improperly heightened level of proof for his claims.

Defendants do not argue, however, for anything more than the law requires. Defendants only

submit that plaintiff must prove his allegations with actual credible evidence, not wild speculations

and fancy (Steinhaver v. Degolieiz, 359 F.3d 481, 485 (7th Cir. 2004)), because speculation cannot

defeat summary judgment. Neither does evidence that becomes probative only when inferences

are piled on other inferences, all attenuated from the fact the inference chain might allow. Carvajel

v. Dominguez, 542 F.3d 561, 568 (7th Cir. 2008). Coleman v. City of Peoria, 925 F.3d. 336 (7th

Cir. 2019), is essentially the same case as this one. The plaintiff there alleged that the defendants

elicited a false statement from a witness implicating the plaintiff, which led to his conviction,

eventually reversed. The plaintiff in that case weaved together the same type of unconnected facts


                                                113
                     3:17-cv-03268-CSB-EIL # 172             Page 114 of 127




and attenuated inferences plaintiff offers in this case.        The Court rejected the plaintiff’s

construction, because “inferences that are supported by only speculation or conjecture will not

defeat a summary judgment motion.” Id. at 345. See also, King v. Hendricks Cnty. Comm’rs, 943

F.3d 981, 985 (7th Cir. 2020).

          (i)     Plaintiff Cannot Present a Fact Question On His Fabrication Claim That Any
                                     Defendant Planted Blood on His Shoe

       Plaintiff argues in his Response that he can make a triable case that Carlton, Morville,

Ryan, and Chabak somehow injected blood onto the interior materials of one of his Fila shoes.

Each defendant denied doing anything of the sort, in their pleadings and depositions (and Carlton

at the trial), and to rebut them plaintiff tries to present a suspicious set of factual claims. The

problem is those claims do not create a logical bridge to rebut defendants’ denials. Plaintiff calls

it circumstantial evidence, but circumstantial evidence differs from conjecture.

       Plaintiff contends that defendants’ demonstration of how hard plaintiff’s criminal defense

counsel pressed the blood planting theory at his trial is irrelevant to their due process argument

here. Plaintiff’s position is shortsighted. Due process required that plaintiff receive a fair trial.

That his experienced and competent defense counsel could not sell it to the jury, even against the

State’s reasonable doubt burden, says a great deal about the merits of the claim here. In addition,

witness credibility on such a claim matters. The jury saw Morville, Ryan, and Carlton testify

(Sergeant Chabak did not testify at the trial), and did not accept that they planted the blood. The

jury believed Carlton when he denied blood was planted on plaintiff’s shoe. Unfortunately, if this

case were tried a jury would not have that same ability to judge Carlton’s credibility. These factors

are not irrelevant to the Court’s consideration of plaintiff’s far-fetched claims.

       It is also relevant that nothing that resulted from the post-conviction proceedings leading

to plaintiff’s conviction getting vacated endorsed the blood planting claim, or even questioned


                                                 114
                     3:17-cv-03268-CSB-EIL # 172             Page 115 of 127




defendants’ denials of it. In the face of these strong considerations, which at the outset cast serious

doubt on the blood planting claim, the facts plaintiff presents in response pale in comparison.

       Plaintiff presents nothing but the following conjecture to attempt to create a triable fact

issue: a) Plaintiff contends if not planted the blood would have been found the first time. Jennifer

Aper (Lu), the only one who would know, dispelled this speculation. Defs’ Exh. K, P. 57, lines

9-11. b) Plaintiff contends the blood had to be planted because defendants had “opportunity.”

What plaintiff uses to support opportunity is total speculation and requires too many attenuated

inferences to allow the ultimate conclusion that the blood was planted. Plaintiff first alleges that

an evidence tag which Morville marked shows the evidence was out of inventory for 10 days.

Morville explained, however, that he mistakenly marked 10-5-98, instead of 10-15-98, on the tag.

Reply to ASOF 214. Plaintiff’s Julian to Gregorian calendar switch could be accepted by European

kings, but not by a jury, at least not reasonably. To jump from a mistaken record entry to the

criminal act of planting blood on plaintiff’s shoe is an excessive leap. It would require inferences

that Morville, a patrol officer not even part of the investigative team, did not make a mistake, and

lied under oath at the trial and his deposition; that his supervisors would not have caught the

infraction if it actually occurred; that when property officer Ashenfelter returned, the very day the

shoes went to the lab a second time, he wouldn’t have questioned why the evidence was out of

inventory for 10 days; that Morville was willing to conspire with others outside his unit in such a

heinous act, and then create a record of it by showing it on the evidence tag; and why is there no

other entry on the tag to show an event on 10-15-98, when the shoes went to the ISP lab. If the

mistaken entry provided anything suspicious, the State’s Attorney or plaintiff’s criminal defense

attorneys would have questioned it. Plaintiff also supports “opportunity” arguing Morville opened

evidence bags, because his initials appeared on them. Plaintiff ignores Morville’s trial testimony



                                                 115
                     3:17-cv-03268-CSB-EIL # 172             Page 116 of 127




that his practice was to initial the evidence packages each time he moved them to and from the ISP

lab. (Reply to ASOF 218). c) Plaintiff contends the blood was planted because there was no reason

for a second examination. This contention is only argument, not supported by fact, and ignores

that the police believed, based on information from Taylor and Calloway, that it was possible blood

might be deeper in the shoe material and not seen by the ISP’s limited first examination. See Reply

to ASOF 215, 223, 239-240, 339-340. d) Plaintiff contends the blood was planted because testing

the shoes a second time violated policy and practice. Plaintiff has not identified any such policy,

and reexaminations occurred at other times and were not irregular. See Reply to ASOF 245-249,

252-254. e) Plaintiff contends the blood spots are consistent with being planted. This contention

is pure speculation. See Reply to ASOF #s 190-191, 239, 268-271. f) Plaintiff contends Carlton

testified falsely. This claim is contrived. Plaintiff mischaracterizes Carlton’s summary review of

the case at the preliminary hearing. See Reply to ASOF 300-305. g) Plaintiff claims the blood

was planted because he is innocent. This claim is specious. The mere reversal of a conviction or

a failed prosecution does not guarantee a trial on claims of police misconduct. Coleman, at 352.

(“Erroneous convictions are unquestionably human tragedies. Yet a vacated criminal conviction

does not automatically establish that an individual’s constitutional rights were violated, that police

officers and prosecutors are necessarily liable under §1983”). This is particularly true here, where

plaintiff was released merely on the prosecutor’s unwillingness to contest plaintiff’s post-

conviction petition (Facts, ¶90), and the evidence presented in support of it did not prove plaintiff’s

innocence (Facts, ¶84-88). Even the Certificate of Innocence plaintiff was issued was based on a

technical legal ground rather than true innocence. People v. Palmer, 2021 IL 125621 ¶73. h)

Plaintiff contends Taylor’s testimony supports the blood planting claim. This claim misrepresents

the evidence. Reply to ASOF 309. i) Plaintiff contends expert testimony supports that the blood



                                                 116
                     3:17-cv-03268-CSB-EIL # 172             Page 117 of 127




was planted. There is nothing scientifically reliable about what plaintiff contends is expert support

for his argument. Fedors had no experience in identifying blood patterns or traces, and no scientific

support for his opinion. Reply to ASOF 261.            Moses clearly speculates, and admits he is

speculating and cannot say with any scientific certainty the blood was planted. Reply to ASOF

270.

       The presentation plaintiff attempts here was soundly rejected in King v. Hendricks Cnty.

Comm’rs., 954 F.3d 381 (7th Cir. 2020), where the defendant police officers shot and killed the

plaintiff’s decedent when he threatened them with a knife. The plaintiff contended a fact issue

existed on whether the defendants planted the knife at the scene. The Seventh Circuit, in affirming

summary judgment for the defendants, found the network of circumstantial evidence the plaintiff

offered to create a triable dispute that the knife was planted, no weaker than what plaintiff offers

here, was too speculative.

            (ii)    Plaintiff Cannot Present a Fact Question On His Claim That Defendants
                               Fabricated Taylor’s Testimony Implicating Plaintiff

       Plaintiff concedes that he has to clear the “high bar” of proving defendants manufactured

Taylor’s testimony by coercing him into implicating plaintiff, knowing Taylor’s testimony was

false. Coleman, at 344. His evidence on this claim, however, fails as badly as his blood planting

theory. Taylor testified at the trial essentially to what he admitted to police 1½ years earlier. Then

20 years later, under very difficult conditions, Taylor reaffirmed that what he testified to at the

trial, particularly that plaintiff admitted to committing the crime, was true. In light of Taylor’s

blockbuster deposition testimony, plaintiff’s assertion of proof to the contrary fails significantly.

       Plaintiff offers the following: a) Plaintiff contends Taylor’s testimony was manufactured

because he denied involvement in the burglary. The premise itself is wrong. Taylor did not deny

involvement in the burglary at trial. (Facts, #44 and 45) That the DPD recorded Taylor’s deeper


                                                 117
                     3:17-cv-03268-CSB-EIL # 172             Page 118 of 127




involvement in the burglary itself disputes that Taylor’s account of the events was manufactured.

If any defendant was going to manufacture Taylor’s admission, he would not give plaintiff more

ammunition to impeach Taylor at trial. If writing the script, the police would want Taylor as

innocent as possible. b) Plaintiff contends Taylor’s testimony was manufactured because he denied

the bus stop meeting with plaintiff. Taylor never denied the important downtown meeting. He

was thrown off topic at his deposition by its affiliation with a bus stop, but stripping away that

confusion, Taylor unequivocally confirmed the meeting, both at the trial and at his deposition.

Taylor testified at his deposition that he in fact saw plaintiff a week or so after the murder, only it

wasn’t at a bus stop, it was downtown “where the transit used to be.” Reply to ASOF 162. Plaintiff

himself admitted talking to Taylor in downtown Decatur after the murder. Defs’ Exh. B, p. 167.

c) Plaintiff contends defendants fed Taylor details of the crime. This contention defeats itself.

Taylor’s statement to the DPD contained no detail that could have been fed. The statement

contained only two details about the murder: that Helmbacher was beaten to death, and he had

$11.00 taken from him by the killer. Taylor certainly did not need to be fed that Helmbacher was

beaten to death. It was widely known. Defendants’ Exh. OO. And there is no evidence the police

ever knew about $11.00 being taken. d) Plaintiff contends DPD fed plaintiff’s name to Taylor

This baseless claim comes right out of some police misconduct conspiracy theory handbook, but

it does not work here. First, Taylor had no need to be fed anything about plaintiff. They were first

cousins, both in blood and crime. Plaintiff has not, and cannot, produce one iota of evidence that

any defendant fed plaintiff’s name to Taylor. Taylor himself denied it. Reply, ASOF 156. e)

Plaintiff contends defendants manufactured Taylor’s testimony by aggressive tactics. This

argument is groundless, factually and legally. There is no evidence any defendant threatened to

charge Taylor with the murder. Certainly the police confronted Taylor several times to get an



                                                 118
                     3:17-cv-03268-CSB-EIL # 172           Page 119 of 127




interview, wanted him to take a polygraph, and believed he knew more than he admitted. He was

a suspect, and the police wanting to get more from him would be expected. f) Plaintiff contends

defendant fabricated Taylor’s handwritten statement. As with so many of plaintiff’s contentions,

there is no evidence to support it. Taylor never repudiated the handwritten statement. When shown

the statement at his deposition, all Taylor could say was the signature on it was his, but he had no

memory of anything else about it. Reply to ASOF 142-144. Taylor’s not having a memory of the

statement does not create even an inference that he did not make the statement, particularly 20 plus

years later. Mucha v. Village of Oakbrook, 650 F.3d 1053, 1056 (7th Cir. 2011). g) Plaintiff

contends police reports show Taylor’s statement was manufactured         Plaintiff points to trifling

differences in police reports that he argues lead only to a conclusion that the statement was

manufactured. This is an amazing leap of logic. Any differences in the reports plaintiff points out

are easily explainable because each officer prepared reports involving the work he did, without

having to repeat what another officer wrote. If the reports were completely consistent, plaintiff

would argue they were obviously compared and contrived.

       There is an overall problem with plaintiff’s position. He tries to weave together arguments

that show heavy handedness with Taylor by the police, with the assumption that any such activity

must produce a false statement. Coleman prohibits such an inference. Coleman at 346. One other

factor completely militates against plaintiff’s manufactured evidence argument. Taylor has never

recanted. Even under the compulsion of a tough deposition, taken by thorough and highly

competent counsel, and under the duress of a harsh cross-examination, Taylor never recanted. Out

of that ball of confusion one fact emerges unscathed - Taylor completely confirmed that all

statements and testimony he gave implicating plaintiff were completely true. That, in itself, rebuts

plaintiff’s manufactured evidence argument.



                                                119
                     3:17-cv-03268-CSB-EIL # 172           Page 120 of 127




       (iii)   Plaintiff Cannot Present A Fact Question on His Brady Suppression Due Process
               Claim

       Plaintiff’s Brady claims also fail, mostly because they rely on a misapprehension that

police must create exculpatory evidence. Plaintiff argues that Avery v. City of Milwaukee, 847 F.3d

433 (7th Cir. 2017), disputes that no Brady argument could be made for the blood planting claim.

But Avery has no application here. The plaintiff in Avery was convicted as a result of testimony

from three jailhouse informants coerced into testifying falsely. The plaintiff in Avery, however,

did not know that the informants’ statements were coerced. Here, plaintiff would know the blood

was planted if it were. United States v. Lee, 399 F. 3d 864, 865 (7th Cir. 2005) (no Brady claim

for prosecution not disclosing a gun planted in the plaintiff’s pants, because the plaintiff knew

what was in his pants). Plaintiff’s Brady claim regarding the alleged manufacture of Taylor’s

testimony implicating plaintiff equally fails. As demonstrated above, the argument that police

manufactured Taylor’s testimony fails, so for that reason alone the alleged Brady claim fails.

       Plaintiff also raises additional evidence he now claims was suppressed. He never alleged

it in his Second Amended Complaint, nor in his interrogatory answers when asked specific

questions about what was suppressed. Defs’ Exh. CC, p. 9-10. Plaintiff never amended the

complaint to clarify, or supplement his interrogatory answers. Now he even claims defendants

waived their right to contest liability on those supplemental arguments. On the contrary, plaintiff

has waived the supplemental Brady claims.

       Moreover, the claims fail on the merits. The supplemental claims are succinctly captured

in plaintiff’s counsel’s affidavit, regarding what was not in the materials they subpoenaed from

the Macon County State’s Attorney. Pl. Exh. 122. Most of it pertains to Douglas Lee’s status as

a suspect, then not a suspect, then a suspect again, then not a suspect again. These are classic

examples of a mistaken belief that the police must create exculpatory evidence. One clear example


                                               120
                     3:17-cv-03268-CSB-EIL # 172           Page 121 of 127




is the letter to the FBI requesting enhancement of security photos of Lee at a gas station in

Plainfield. There was no suppression because the State’s Attorney was apprised of the FBI

consultation. Defs’ Exh. II. Brady does not require the police to deliver the actual physical

evidence to the State’s Attorney, only to disclose it. United States v. Bruil, 1992 U.S. Dist. LEXIS

15162 *5. Moreover, every indication is that the result was not helpful in implicating Lee, so it

was not exculpatory for plaintiff. Defs’ Exh. U, entry #195.

        Plaintiff argues someone suppressed exculpatory evidence about Lee’s towel, but the

search warrant for Lee’s car and the towel were disclosed. That Lee’s blood was on the towel was

not known until submitted to the forensic lab in this litigation. Defendants had no Brady obligation

to process latent evidence to see if it was exculpatory. United States v. Gray, 648 F. 3d 562, 567

(7th Cir. 2011).

               B. Plaintiff’s Unlawful Detention Claim is Defeated by Probable Cause

        Coleman forecloses plaintiff’s argument that his claim of innocence guarantees him a trial

on the detention. Coleman forecloses that argument. Even Taylor’s testimony alone established

probable cause. Taylor, of course, has confirmed what he told the police and what he testified to

at the trial. As a result, there is no dispute about Taylor’s rendition of what happened. That lack

of a dispute removes the case from jury consideration, and turns it into a legal question this Court

can decide. Plaintiff’s attacks on Taylor’s credibility do not erase probable cause. Young v. City

of Chicago, 987 F. 3d 641, 644 (7th Cir. 2021); Askew v. City of Chicago, 440 F. 3d 894, 896 (7th

Cir. 2006).

                   C. Plaintiff’s Failure to Intervene and Conspiracy Claims Fail

        As the underlying claims of unconstitutional conduct fall, so do the conspiracy and failure

to intervene claims. Nevertheless, all plaintiff can point to is that defendants all worked together

on the Helmbacher murder investigation.        That police officers work together, however, is

                                                121
                     3:17-cv-03268-CSB-EIL # 172           Page 122 of 127




insufficient to establish even an inference of a conspiracy. McCann v. Mangiardi, 337 F. 3d 782,

790 (7th Cir. 2003). Plaintiff concedes the intracorporate conspiracy defense. All plaintiff can say

is that the Seventh Circuit has recognized conspiracies among police officers even working for the

same agency. In those cases, however, the Seventh Circuit did not reject the intracorporate

conspiracy defense, it was never raised. A case stands only for what is decided in it. Webster v.

Fall, 266 U.S. 507, 511 (1925).

         D. The Individual Defendants Are Entitled To Qualified Immunity.

         The individual defendants raise qualified immunity. That plaintiff’s claims were so

nebulous, particularly regarding the allegation that Ray Taylor’s testimony was manufactured,

makes forming the correct legal question difficult. On the question of blood planting, plaintiff

argues it has been clearly established for decades that fabricating evidence violates due process.

However, Brown v. Mississippi, 297 U.S. 278 (1936), and Miller v. Pate, 386 U.S. 1 (1967), both

dealt with habeus corpus proceedings. They did not address claims for damages under §1983.

Plaintiff’s discussion of Buckley v. Fitzsimmons, 529 U.S. 259 (1993), is a complete non-sequitur.

Buckley addressed whether prosecutors have absolute prosecutorial immunity for an allegation of

evidence fabrication. The Court never addressed the clarity of the law. The Court actually held

that only qualified immunity would be available to a prosecutor for such a claim, leaving open that

issue.

         So if Miller and Brown clearly established the due process right plaintiff contends,

something muddled along the way, at least in the Seventh Circuit. By 2015, Saunders-El,

seventeen years after the events that took place in this case, decided that clarification was

necessary. Fields v. Wharrie, 740 F.3d 1107 (7th Cir. 2014), harkened back to Whitlock, decided

in 2012, as clarifying the standard. The detour may have been caused by a notion that state law



                                                122
                     3:17-cv-03268-CSB-EIL # 172             Page 123 of 127




sufficed as a remedy, e.g., Newsome v. McCabe, 256 F.3d 747 (7th Cir. 2001), but whatever the

reason the law went sideways and became unclear, defendants have qualified immunity.

       Plaintiff argues that defendants admitting what any right-thinking person would admit, that

fabricating evidence is wrong, decides the question against qualified immunity.               Plaintiff

misunderstands defendants’ argument. Qualified immunity is not a test of moral right or wrong,

it is whether the right at issue is clearly established based on constitutional law. Certainly

fabricating evidence is morally wrong, egregious, and criminal (if proven, unlike here). The

question for qualified immunity, however, is based on the complexities of constitutional law. On

that basis, defendants acting in 1998 have qualified immunity on plaintiff’s due process claim.

       Defendants also have qualified immunity on plaintiff’s Fourth Amendment claim.

Defendants develop in their Motion that Taylor’s testimony alone established probable cause,

which defeats a wrongful detention claim under Manuel. All plaintiff did to contest it was misstate

that the State’s Attorney denied Taylor’s testimony provided probable cause. In fact, First

Assistant State’s Attorney Ahola testified to the contrary. Reply to ASOF 206.

       Plaintiff makes a frivolous argument that defendants waived qualified immunity on the

Manuel claim. Plaintiff once again trips over his Celotex obligation. For probable cause qualified

immunity introduces the concept of “arguable probable cause,” meaning that unless it is clear there

was no probable cause, in any close case, defendants have qualified immunity. Defendants first

prong argument satisfied their Celotex burden on the second prong.

       E. The City of Decatur is Entitled to Summary Judgment on Plaintiff’s Monell claim2

       In his response plaintiff completely rewrites his complaint, abandoning the three theories

he plead, presenting wholly new Monell arguments. Plaintiff has waived these new arguments.


2
 A scrivener’s error in Defendants’ Joint Memorandum stated this heading as raising qualified immunity.
The mistake is corrected here. The substance of the City’s argument is unaffected by the error.
                                                 123
                     3:17-cv-03268-CSB-EIL # 172            Page 124 of 127




Nevertheless, as with earlier parts of this Reply, defendants answer these new arguments intending

no abandonment of the waiver.

       The City had the standard 1998 police policies in place during the Helmbacher case. Reply

to ASOF 343-347, 350, 359. Plaintiff presses a Monell claim based on a lack of specific language

in the City’s policies prohibiting what plaintiff contends were the constitutional violations caused

by the individual actors. But that is not the correct standard to apply here. The City had no history

of such violations, so no such specifically targeted policies were needed. This case does not fall

into the single incident policy cases where a policy claim can be made without a history of

constitutional problems that a specific targeted action was needed to correct.

       Plaintiff’s cited cases are inapposite. Glisson v. Indiana Dept. of Corrections, 849 F.3d 372

(7th Cir. 2017), fits the single incident Monell case. Glissen addressed a complicated enterprise

involving the coordination of medical care among a prisoner’s multiple treaters. A state health

care directive for jails was ignored by the medical department at the facility where the prisoner

was housed, which would have prevented the lack of care that led to the prisoner’s death while

incarcerated. The state direction on coordination of care substituted for a history of incidents

which demonstrate the need for training or policies essential to a Monell claim. The plaintiff in

Glisson had a Monell claim based on a conscious decision by the facility not to follow a directive

designed to prevent a known problem. Plaintiff cites JKL v. Polk County, 960 F.3d 367 (7th Cir.

2020), and Fields v. City of Chicago, 981 F. 3d 534 (7th Cir. 2020), but neither case applies either.

JKL involved repeated sexual assaults of a prisoner. Prior complaints weren’t addressed, and the

history of sexual assaults itself demonstrated the need for a policy on point. Fields involved a

systemic failure to produce police street files, which was alleged to have caused a constitutional

violation. Id. at 562. None of the cited cases involved plaintiff’s single incident theory.



                                                124
                      3:17-cv-03268-CSB-EIL # 172            Page 125 of 127




         Analogous to this case is Connick v. Thompson, 563 U.S. 51 (2011), where the Supreme

Court held a prosecutor’s office was not liable under Monell for failure to enact a policy on Brady

compliance. The Court found that without a history of Brady violations, the lack of a policy or

training was not actionable under Monell. Id. at 63. The DPD practice here was that all gets

produced to the State’s Attorney. No fuller Brady policy could be more effective, particularly with

no history of problems.

   II.      DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT ON
            PLAINTIFF’S STATE LAW CLAIMS

         Plaintiff’s Response to defendants’ motion on plaintiff’s state law claims is perfunctory: a)

On his malicious prosecution claim, plaintiff argues that fabricated evidence cannot establish

probable cause. True, but as defendants show, plaintiff cannot prove evidence was fabricated. b)

Plaintiff argues the indicative of innocence element is proven by the certificate of innocence the

Supreme Court awarded, and cites Patrick v. City of Chicago, 974 F. 3d 824 (7th Cir. 2020). The

Court in Patrick only found that, based on the facts in that case, the certificate was admissible at

trial, not that it proved the element. The facts here, as set forth in defendants’ Motion, show the

certificate lacks any probative value. c) Plaintiff argues IIED is established. However, that claim

falls with his malicious prosecution claim. d) Plaintiff concedes no willful and wanton misconduct

claim. e) Plaintiff provides no showing of a state law conspiracy or that the state law intracorporate

conspiracy doctrine does not apply.




                                                 125
                     3:17-cv-03268-CSB-EIL # 172             Page 126 of 127




                                         CONCLUSION

       For all of the foregoing reasons, defendants respectfully request the Court grant summary

judgment in their favor and against the plaintiff.

                                                     ANCEL GLINK, P.C.


                                                     By: /s/ Thomas G. DiCianni
                                                         One of the Attorneys for Defendants

Thomas G. DiCianni / ARDC # 03127041
tdicianni@ancelglink.com
ANCEL GLINK, P.C.
140 South Dearborn Street, Sixth Floor
Chicago, Illinois 60603
(312) 782-7606
(312) 782-0943 Fax




                                                126
                      3:17-cv-03268-CSB-EIL # 172           Page 127 of 127




                                  CERTIFICATE OF SERVICE

       I, Thomas DiCianni, an attorney, certify that on June 23, 2021, I electronically filed the

foregoing DEFENDANTS’ REPLY TO PLAINTIFF’S RESPONSE TO MOTION FOR

SUMMARY JUDGMENT with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to:


                             Steven Edwards Art / steve@loevy.com
                               Jonathan I. Loevy / jon@loevy.com
                             Rachel Elaine Brady / brady@loevy.com
                                 Cindy Tsai / Cindy@loevy.com
                                Imani Franklin / imani@loevy.com
                                       LOEVY & LOEVY
                                311 North Aberdeen St / 3rd Floor
                                        Chicago, IL 60607

                                            John T. Robinson
                                          CITY OF DECATUR
                                       #1 Gary K Anderson Plaza
                                           Decatur, IL 62523
                                        jrobinson@decaturil.gov

                                         Jerrold H. Stocks
                                       Ross J. Munsterman
                                   101 S. State Street / Suite 240
                                        Decatur, IL 62523
                                      jstocks@decatur.legal
                                    rmunsterman@decatur.legal




                                                              /s/ Thomas G. DiCianni




                                                 127
